[exhibit105baringsandbofa001.jpg]
Exhibit 10.5 AMENDED AND RESTATED CREDIT AGREEMENT Dated as of December 13, 2018
among BARINGS BDC SENIOR FUNDING I, LLC, as Borrower, THE LENDER PARTIES HERETO,
BANK OF AMERICA, N.A., as Administrative Agent and The Other Lender Parties
Hereto BANK OF AMERICA MERRILL LYNCH, as Sole Lead Arranger and Sole Book
Manager



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa002.jpg]
TABLE OF CONTENTS Section Page ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
........................................................1 1.01 Defined Terms.
..............................................................................................................
1 1.02 Other Interpretive Provisions.
......................................................................................
21 1.03 Accounting Terms.
......................................................................................................
22 1.04 Rounding.
....................................................................................................................
23 1.05 Times of Day.
..............................................................................................................
23 1.06 Business Day Convention.
...........................................................................................
23 ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
.......................................23 2.01 Committed Loans.
.......................................................................................................
23 2.02 Borrowings, Conversions and Continuations of Committed Loans.
........................... 23 2.03 Prepayments.
................................................................................................................
25 2.04 Termination or Reduction of Commitments.
............................................................... 26 2.05
Repayment of Loans; Reborrowing, Repayment on Maturity Date.
........................... 27 2.06 Interest.
........................................................................................................................
27 2.07 Fees.
.............................................................................................................................
28 2.08 Computation of Interest and Fees.
...............................................................................
30 2.09 Evidence of Debt.
........................................................................................................
30 2.10 Payments Generally; Administrative Agent’s Clawback.
........................................... 30 2.11 Sharing of Payments by
Lenders.
................................................................................
32 2.12 Defaulting Lenders.
.....................................................................................................
32 ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
.........................................34 3.01 Taxes.
...........................................................................................................................
34 3.02 Illegality.
......................................................................................................................
38 3.03 Inability to Determine Rates.
.......................................................................................
39 3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.
............................................ 40 3.05 Compensation for Losses.
............................................................................................
42 3.06 Mitigation Obligations; Replacement of Lenders.
....................................................... 42 3.07 Survival.
.......................................................................................................................
43 ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
...............................43 4.01 Conditions of Initial Credit Extension.
........................................................................ 43 4.02
Conditions to all Credit Extensions.
............................................................................ 45
ARTICLE V. REPRESENTATIONS AND WARRANTIES
.......................................................47 5.01 Existence,
Qualification and Power.
............................................................................ 47
5.02 Authorization; No Contravention.
...............................................................................
47 5.03 Governmental Authorization; Other Consents.
........................................................... 47 5.04 Binding
Effect.
.............................................................................................................
47 5.05 Financial Statements; No Material Adverse Effect.
.................................................... 48 5.06 Litigation.
....................................................................................................................
48 5.07 No Default.
..................................................................................................................
48 5.08 Liens and Indebtedness.
...............................................................................................
48 5.09 Taxes.
...........................................................................................................................
49 5.10 ERISA Matters.
...........................................................................................................
49 5.11 Equity Interests.
...........................................................................................................
49 5.12 Margin Regulations; Investment Company Act.
......................................................... 49 5.13 Disclosure.
...................................................................................................................
49 5.14 Compliance with Laws.
...............................................................................................
50 i



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa003.jpg]
TABLE OF CONTENTS (continued) Section Page 5.15 Taxpayer Identification Number;
Other Identifying Information. ............................... 50 5.16
OFAC...........................................................................................................................
50 5.17 Anti-Corruption Laws.
.................................................................................................
51 5.18 EEA Financial Institution.
...........................................................................................
51 ARTICLE VI. AFFIRMATIVE COVENANTS
...........................................................................51
6.01 Financial Statements.
...................................................................................................
51 6.02 Certificates; Other Information.
...................................................................................
52 6.03 Notices.
........................................................................................................................
53 6.04 Payment of Obligations.
..............................................................................................
54 6.05 Preservation of Existence, Etc.
....................................................................................
54 6.06 Maintenance of Properties.
..........................................................................................
54 6.07 Further Assurances.
.....................................................................................................
54 6.08 Compliance with Laws.
...............................................................................................
54 6.09 Books and Records.
.....................................................................................................
55 6.10 Inspection Rights.
........................................................................................................
55 6.11 Use of Proceeds.
..........................................................................................................
55 6.12 Approvals and Authorizations.
....................................................................................
55 6.13 Special Purpose Entity Requirements.
......................................................................... 55
6.14 Security Interest.
..........................................................................................................
56 6.15 ERISA Matters.
...........................................................................................................
56 6.16 Anti-Corruption Laws.
.................................................................................................
56 ARTICLE VII. NEGATIVE COVENANTS
.................................................................................56
7.01 Liens.
...........................................................................................................................
56 7.02 Investments.
.................................................................................................................
56 7.03 Indebtedness; Bank Accounts.
.....................................................................................
56 7.04 Fundamental Changes.
.................................................................................................
56 7.05 Collateral Assets.
.........................................................................................................
56 7.06 Restricted Payments.
...................................................................................................
57 7.07 Transactions with Affiliates.
........................................................................................
57 7.08 Burdensome Agreements.
............................................................................................
58 7.09 Use of Proceeds.
..........................................................................................................
58 7.10 Sanctions.
.....................................................................................................................
58 7.11 Special Purpose Entity Requirements.
......................................................................... 58
7.12 Investment Management Agreement and Sale Agreement Amendment.
.................... 58 7.13 ERISA.
.........................................................................................................................
58 7.14 Change in Nature of
Business......................................................................................
59 7.15 Anti-Corruption Laws.
.................................................................................................
59 ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
.....................................................59 8.01 Events of Default.
........................................................................................................
59 8.02 Remedies Upon Event of Default.
...............................................................................
61 8.03 Application of Funds.
..................................................................................................
61 ARTICLE IX. ADMINISTRATIVE AGENT
...............................................................................62
9.01 Appointment and Authority.
........................................................................................
62 9.02 Rights as a Lender.
......................................................................................................
62 9.03 Exculpatory Provisions.
...............................................................................................
63 9.04 Reliance by Administrative Agent.
..............................................................................
64 9.05 Delegation of Duties.
...................................................................................................
64 ii



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa004.jpg]
TABLE OF CONTENTS (continued) Section Page 9.06 Resignation of Administrative
Agent. .........................................................................
64 9.07 Non-Reliance on Administrative Agent and Other Lenders.
....................................... 65 9.08 No Other Duties, Etc.
..................................................................................................
66 9.09 Administrative Agent May File Proofs of Claim; Credit Bidding.
.............................. 66 9.10 Collateral Matters.
.......................................................................................................
67 ARTICLE X. MISCELLANEOUS
...............................................................................................68
10.01 Amendments, Etc.
........................................................................................................
68 10.02 Notices; Effectiveness; Electronic Communication.
................................................... 70 10.03 No Waiver;
Cumulative Remedies; Enforcement.
...................................................... 72 10.04 Expenses;
Indemnity; Damage Waiver.
...................................................................... 73 10.05
Payments Set Aside.
....................................................................................................
75 10.06 Successors and Assigns.
..............................................................................................
76 10.07 Treatment of Certain Information; Confidentiality.
.................................................... 80 10.08 Right of Setoff.
............................................................................................................
81 10.09 Interest Rate Limitation.
..............................................................................................
81 10.10 Counterparts; Integration; Effectiveness.
.................................................................... 82 10.11
Survival of Representations and Warranties.
............................................................... 82 10.12
Severability.
.................................................................................................................
82 10.13 Replacement of Lenders.
.............................................................................................
83 10.14 Governing Law; Jurisdiction; Etc.
...............................................................................
83 10.15 Waiver of Jury Trial.
...................................................................................................
84 10.16 No Advisory or Fiduciary Responsibility.
................................................................... 85 10.17
Electronic Execution of Assignments and Certain Other Documents.
........................ 85 10.18 USA PATRIOT Act.
....................................................................................................
86 10.19 Compliance with Laws.
...............................................................................................
86 10.20 Non-Recourse Obligations; No Petition.
..................................................................... 86 10.21
Time of the Essence.
....................................................................................................
87 10.22 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
................. 87 iii



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa005.jpg]
SCHEDULES 1.01 Definitions 2.01 Commitments and Applicable Percentages 5.15
Taxpayer Identification Number; Other Identifying Information 10.02
Administrative Agent’s Office; Certain Addresses for Notices EXHIBITS Form of A
Committed Loan Notice B Note C-1 Assignment and Assumption C-2 Administrative
Questionnaire D-1 Compliance Certificate (BDC Parent) D-2 Compliance Certificate
(Borrower Parent) D-3 Compliance Certificate (Borrower) E U.S. Tax Compliance
Certificates ANNEXES A Advance Rates B Eligibility and Portfolio Criteria C
Definitions Relating to Collateral Assets D Special Purpose Entity Requirements
E Competitors iv



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa006.jpg]
CREDIT AGREEMENT This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is
entered into as of December 13, 2018, among BARINGS BDC SENIOR FUNDING I, LLC, a
Delaware limited liability company, (the “Company” or the “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”) and BANK OF AMERICA, N.A., as Administrative Agent.
This Agreement amends and restates in its entirety that certain Credit Agreement
dated as of August 3, 2018 (the “Original Closing Date”), as amended by a
certain amendment agreement dated as of October 3, 2018, by and among the
Borrower, the Administrative Agent and the Lenders. The Company has requested
that the Lenders provide a revolving credit facility (the “Facility”), and the
Lenders are willing to do so on the terms and conditions set forth herein. In
consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows: ARTICLE I. DEFINITIONS AND
ACCOUNTING TERMS 1.01 Defined Terms. As used in this Agreement, the following
terms shall have the meanings set forth below: “Additional Current Pay Criteria”
has the meaning specified in Annex C. “Administrative Agent” means Bank of
America in its capacity as administrative agent under any of the Loan Documents,
or any successor administrative agent. “Administrative Agent’s Office” means the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02, or such other address or account with respect to such currency
as the Administrative Agent may from time to time notify to the Company and the
Lenders. “Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit C-2 or any other form approved by the
Administrative Agent. “Advance Rate” means a percentage applicable to each
Collateral Asset as specified in Annex A under the caption “Advance Rate”.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Aggregate
Commitments” means the Commitments of all the Lenders. “Aggregate Market Value”
has the meaning specified in Annex C. “Agreement” means this Credit Agreement. 1



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa007.jpg]
“Amendment Date” means December 13, 2018. “Applicable Loan Percentage” means
with respect to any Lender at any time, the percentage (carried out to the ninth
decimal place) of the Class A Loan Commitment or Class A- 1 Loan Commitment, as
applicable, represented by such Lender’s Class A Loan Commitment or Class A-1
Loan Commitment at such time, subject to adjustment as provided in Section 2.12.
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.12. If the commitment of each Lender to make Loans has
been terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments by any Lender. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable. For the avoidance of doubt, the
Applicable Percentage is based on the Aggregate Commitments and is determined
irrespective of the amounts of any Class A Loan Commitment or Class A-1 Loan
Commitment. “Applicable Rate” means a per annum rate equal to the number set
forth in Schedule 1.01. “Approved Dealer” has the meaning specified in Annex C.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender. “Arranger” means Bank of America, an affiliate
of Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its capacity as sole
lead arranger and sole book manager. “Assignment and Assumption” means an
assignment and assumption entered into by a Lender and an Eligible Assignee
(with the consent of any party whose consent is required by Section 10.06(b)),
and accepted by the Administrative Agent, in substantially the form of Exhibit
C-1 or any other form (including electronic documentation generated by use of an
electronic platform) approved by the Administrative Agent. “Audited Financial
Statements” means, for any fiscal year, the audited consolidated balance sheet
of the BDC Parent for such fiscal year ended December 31, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of BDC Parent, including the notes thereto.
“Availability Period” means the period (i) beginning on the date on which all
conditions precedent to the initial Credit Extension have been satisfied or
waived and (ii) ending on the earlier of (A) any date on which an Event of
Default has occurred and each Lender’s commitment has been terminated pursuant
to Section 8.02 or (B) the date that is 30 days prior to the Maturity Date. 2



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa008.jpg]
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution. “Bail-In Legislation” means, with respect to any EEA
Member Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule. “Bank Loan” has the meaning specified in Annex C. “Bank of
America” means Bank of America, N.A. and its successors. “Base Rate” means for
any day a fluctuating rate per annum equal to the highest of (a) the Federal
Funds Rate plus 1/2 of 1%, (b) the Prime Rate in effect for such day and (c) 1-
month LIBOR plus 1.00%. “Base Rate Loan” means a Loan that bears interest based
on the Base Rate. “BDC Parent” means Barings BDC, Inc. “Beneficial Ownership
Certification” means a certification regarding beneficial ownership required by
the Beneficial Ownership Regulation. “Beneficial Ownership Regulation” means 31
C.F.R. § 1010.230. “Bid Condition” has the meaning specified in Annex C.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Certification” means with respect to any request for a Loan or any
release of funds or substitution of assets with respect to the Collateral
Account, a certification of the Investment Adviser on behalf of the Borrower
stating that after giving effect to such Loan, release of funds or substitution:
(A) (i) no Borrowing Base Deficiency will exist, and (ii) no Default would occur
or be continuing, in each case based on the most recent Borrowing Base
determination; and (B) in the case of any Loan, the proceeds of such Loan will
be used solely for Permitted Uses and, in the case that such proceeds will be
used to purchase a Collateral Asset, no Borrowing Base Deficiency would exist
after giving effect to such purchase on a pro forma basis. “Borrower Materials”
has the meaning specified in Section 6.02. “Borrower Parent” means Barings BDC
Finance I, LLC. “Borrowing” means a Committed Borrowing. “Borrowing Base” has
the meaning specified in Annex C. “Borrowing Base Deficiency” has the meaning
specified in Annex C. 3



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa009.jpg]
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York or the state where the Administrative Agent’s Office is
located (which is initially North Carolina) and if such day relates to any
interest rate settings as to a Eurocurrency Rate Loan, any fundings,
disbursements, settlements and payments in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day that
is also a London Banking Day. “Cash” means such funds denominated in currency of
the United States as at the time shall be legal tender for payment of all public
and private debts. “Cash Equivalents” has the meaning specified in Annex C.
“Change in Control” means (i) in relation to any of BDC Parent or Investment
Adviser (each a “Controlled Entity”) (1) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) not having such
ownership, control or power on the date of this Agreement (a) shall have
acquired beneficial ownership or control of 35% or more on a fully diluted basis
of the voting and/or economic interest in the Equity Interests of such
Controlled Entity or (b) shall have obtained the power (whether or not
exercised) to elect a majority of the members of the board of directors (or
similar governing body) of such Controlled Entity; (2) the majority of the seats
(other than vacant seats) on the board of directors (or similar governing body)
of such Controlled Entity cease to be occupied by Persons who either (a) were
members of the board of directors of such Controlled Entity on the Closing Date
or (b) were nominated for election by the board of directors of such Controlled
Entity, a majority of whom were directors on the Closing Date or whose election
or nomination for election was previously approved by a majority of such
directors; or (3) any “change of control” or similar event under any material
Indebtedness of such Controlled Entity; (ii) BDC Parent ceases to own directly
100% of the Equity Interests of the Borrower Parent; or (iii) Borrower Parent
ceases to own directly 100% of the Equity Interests of the Borrower. “Change in
Investment Adviser” means: the Investment Adviser (i) ceases to be responsible
for the day-to-day management of the Borrower, Borrower Parent or BDC Parent,
including, without limitation, ceasing to be substantially involved in directing
the investment decisions of the Borrower, Borrower Parent or BDC Parent; (ii)
changes its investment management arrangements with Borrower Parent or BDC
Parent such that Investment Adviser ceases to be an affiliate of Borrower Parent
or BDC Parent by virtue of such arrangements; or (iii) becomes bankrupt or
insolvent; a bankruptcy, reorganization, insolvency or similar proceeding
involving the Investment Adviser or its property is commenced or preliminary
steps are taken towards such end; or the Investment Adviser admits its inability
to pay its debts as they become due. “Change in Law” means the occurrence, after
the date of this Agreement, of any of the following: (a) the adoption or taking
effect of any law, rule, regulation or treaty, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank 4



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa010.jpg]
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued. “Class
A Lender” means the Lender identified on its signature page hereto as Class A
Lender. “Class A-1 Lender” means Bank of America, N.A. “Class A Loan Commitment”
has the meaning set forth in Section 2.01. “Class A-1 Loan Commitment” has the
meaning set forth in Section 2.01. “Class A Loan Fraction” means on any date (i)
the aggregate of the Class A Loan Commitments of all Lenders divided by (ii) the
Aggregate Commitments. “Class A-1 Loan Fraction” means on any date (i) the
aggregate of the Class A-1 Commitments of all Lenders divided by (ii) the
Aggregate Commitments. “Class A Loan Maturity Date” means August 3, 2019 or such
later date as may be agreed by 100% of the Class A Lenders in their sole
discretion at the request of the Borrower and in accordance with Section 2.01;
provided, however, that if such date is not a Business Day, the Class A Loan
Maturity Date shall be the next following Business Day. “Closing Date” means the
date as of which each of this Agreement, the Security Agreement and the Fee
Letter have been executed. “Code” means the Internal Revenue Code of 1986, as
amended. “Collateral” shall have the meaning specified in the Security
Agreement. “Collateral Account” shall have the meaning specified in the
Collateral Administration Agreement. “Collateral Administration Agreement” means
the Collateral Administration Agreement between the Administrative Agent, the
Company and the Collateral Administrator, dated as of the Original Closing Date.
“Collateral Administrator” means State Street Bank and any successor thereto as
collateral administrator under the Collateral Administration Agreement.
“Collateral Asset” has the meaning specified in Annex C. “Collateral Dispute
Notice” has the meaning specified in Annex C. 5



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa011.jpg]
“Commitment” means, as to each Lender, its obligation to make Committed Loans to
the Borrower pursuant to Section 2.01, in an aggregate principal amount at any
one time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. “Committed
Borrowing” means a borrowing consisting of simultaneous Committed Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.01. “Commitment Fee
Calculation Period” means each period beginning on, and including, a Commitment
Fee Payment Date and ending on, and excluding, the immediately following
Commitment Fee Payment Date. “Commitment Fee Payment Date” means (i) the last
Business Day of each March, June, September and December, (ii) any date on which
the Aggregate Commitments are terminated in whole or in part pursuant to Section
2.04 and (iii) the last day of the Availability Period. “Commitment Fee Rate”
means the rate specified in Schedule 1.01 subject to adjustment as provided in
Section 2.12. “Committed Loan” has the meaning specified in Section 2.01.
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other (other than the
conversion of Eurocurrency Rate Loans to Base Rate Loans at the end of the
applicable Interest Period), or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A. “Company” has the meaning specified in the introductory
paragraph hereto. “Compliance Certificate” means a certificate substantially in
the form of Exhibit D. “Connection Income Taxes” means Other Connection Taxes
that are imposed on or measured by net income (however denominated) or that are
franchise Taxes or branch profits Taxes. “Contractual Obligation” means, as to
any Person, any provision of any security issued by such Person or of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound. “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto. 6



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa012.jpg]
“Controlled Account” means each account that is subject to an account control
agreement in form and substance satisfactory to the Administrative Agent.
“Credit Extension” means a Borrowing. “Credit Trigger” means any of the
following: (i) a Regulatory Event with respect to Borrower or Investment
Adviser, (ii) a Change in Investment Adviser, (iii) any Change in Control occurs
or (iv) the Net Asset Value is less than the aggregate Current Market Value of
the Eligible Collateral Assets corresponding to the four obligors for which the
Current Market Value of the Eligible Collateral Assets is the largest. “Current
Market Price” has the meaning specified in Annex C. “Current Market Value” has
the meaning specified in Annex C. “Current Market Value Percentage” has the
meaning specified in Annex C. “Current Pay Obligation” has the meaning specified
in Annex C. “Debtor Relief Laws” means the Bankruptcy Code of the United States,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect. “Default” means any event
or condition that constitutes an Event of Default or that, with the giving of
any notice, the passage of time, or both, would be an Event of Default. “Default
Rate” means, with respect to any Credit Extension, 2.00% plus (a) in the case of
any Eurocurrency Rate Loan, the Eurocurrency Rate plus the Applicable Rate and
(b) in the case of any Base Rate Loan, the Base Rate plus the Applicable Rate.
“Defaulted Obligation” has the meaning specified in Annex C. “Defaulting Lender”
means, subject to Section 2.12(b), any Lender that (a) has failed to (i) fund
all or any portion of its Loans within two Business Days of the date such Loans
were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Company in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent or any other Lender any other amount equal to or
greater than $50,000 required to be paid by it hereunder within two Business
Days of the date when due, (b) has notified the Company and the Administrative
Agent in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to 7



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa013.jpg]
confirm in writing to the Administrative Agent and the Company that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Company), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.12(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company and each
other Lender promptly following such determination. “Designated Jurisdiction”
means any country or territory to the extent that such country or territory
itself is the subject of any Sanction. “DIP Loan” has the meaning specified in
Annex C. “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith. “Disqualified Lender” has the meaning specified in
Section 10.06(b)(v). “Disqualified Participation” has the meaning specified in
Annex C. “Distressed Exchange Offer” has the meaning specified in Annex C.
“Dollar” and “$” mean lawful money of the United States. “Dollar Equivalent”
means, at any time, (a) with respect to any amount denominated in Dollars, such
amount, and (b) with respect to any amount denominated in the any other
currency, the equivalent amount thereof in Dollars as determined by the
Administrative Agent at such time on the basis of the Spot Rate. “EEA Financial
Institution” means (a) any credit institution or investment firm established in
any EEA Member Country which is subject to the supervision of an EEA 8



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa014.jpg]
Resolution Authority, (b) any entity established in an EEA Member Country which
is a parent of an institution described in clause (a) of this definition, or (c)
any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent. “EEA Member Country”
means any of the member states of the European Union, Iceland, Liechtenstein,
and Norway. “EEA Resolution Authority” means any public administrative authority
or any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution. “Eligible Assignee” means any Person that meets the
requirements to be an assignee under Section 10.06(b)(iii) and (v) (subject to
such consents, if any, as may be required under Section 10.06(b)(iii)).
“Eligible Collateral Asset” has the meaning specified in Annex C. “Eligible
Collateral Asset Information” has the meaning specified in the Collateral
Administration Agreement. “Equity Interests” means, with respect to any Person,
all of the shares of capital stock of (or other ownership or profit interests
in) such Person, all of the warrants, options or other rights for the purchase
or acquisition from such Person of shares of capital stock of (or other
ownership or profit interests in) such Person, all of the securities convertible
into or exchangeable for shares of capital stock of (or other ownership or
profit interests in) such Person or warrants, rights or options for the purchase
or acquisition from such Person of such shares (or such other interests), and
all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination. “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended from time to time and the rules and
regulations promulgated thereunder. “ERISA Affiliate” means any trade or
business (whether or not incorporated) under common control with the Company
within the meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and
(o) of the Code for purposes of provisions relating to Section 412 of the Code).
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time. “Eurocurrency Rate” means: (a) With respect to any
Eurocurrency Rate Loan, the rate per annum equal to the LIBOR Screen Rate at
approximately 11:00 a.m.(London time) on the Rate Determination Date with a term
equivalent to such Interest Period; and 9



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa015.jpg]
(b) for any rate calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m. (London time) on the Rate
Determination Date; provided that to the extent a comparable or successor rate
is approved by the Administrative Agent in connection with any rate set forth in
this definition, the approved rate shall be applied to the applicable Interest
Period in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent. If the
Administrative Agent determines it is not administratively feasible for the
Administrative Agent to apply the approved rate consistently with market
practice, the Administrative Agent shall provide notice to the Company of such
determination with a reasonable explanation of the basis of its determination.
If the rate determined under any clause above is less than zero, the applicable
Eurocurrency Rate shall be deemed to be zero. “Eurocurrency Rate Loan” means a
Committed Loan that bears interest at a rate based on clause (a) of the
definition of “Eurocurrency Rate”. “Event of Default” has the meaning specified
in Section 8.01. “Excluded Taxes” means any of the following Taxes imposed on or
with respect to any Recipient or required to be withheld or deducted from a
payment to a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Company under Section 10.13) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01(a)(ii)
or (c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA. “Facility” has the meaning
specified in the recitals hereto. “FATCA” means Sections 1471 through 1474 of
the Code, as of the date of this Agreement (or any amended or successor version
that is substantively comparable and not materially more onerous to comply
with), any current or future regulations or official interpretations thereof,
any agreements entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreements implementing the foregoing (including any
legislation, rules or practices adopted pursuant to such intergovernmental
agreements). 10



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa016.jpg]
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent. “Fee Letter” means, collectively, the
letter agreements, dated as of the Original Closing Date, between the Borrower,
the Administrative Agent, the Class A Lender and the Class A-1 Lender. “First
Lien Bank Loan” has the meaning specified in Annex C. “Fitch” has the meaning
specified in Annex C. “Fitch Rating” has the meaning specified in Annex C.
“Foreign Lender” means, a Recipient that is not a U.S. Person. “FRB” means the
Board of Governors of the Federal Reserve System of the United States. “Fund”
means any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities. “GAAP”
means generally accepted accounting principles in the United States set forth in
the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied. “Governmental Authority” means
the government of the United States or any other nation, or of any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank). “Guarantee” means, as
to any Person, without duplication of amounts, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the 11



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa017.jpg]
purchase or payment of) such Indebtedness or other obligation, (ii) to purchase
or lease property, securities or services for the purpose of assuring the
obligee in respect of such Indebtedness or other obligation of the payment or
performance of such Indebtedness or other obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or performance thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
or (b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning. “Indebtedness” means, as to any Person at a particular
time, without duplication, all of the following, whether or not included as
indebtedness or liabilities in accordance with GAAP: (a) all obligations of such
Person for borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) all direct
or contingent obligations of such Person arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments; (c) net obligations of such Person under
any Swap Contract; (d) all obligations of such Person to pay the deferred
purchase price of property or services; (e) indebtedness (excluding prepaid
interest thereon) secured by a Lien on property owned or being purchased by such
Person (including indebtedness arising under conditional sales or other title
retention agreements), whether or not such indebtedness shall have been assumed
by such Person or is limited in recourse; (f) capital leases and Synthetic Lease
Obligations; (g) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (h) any Swap Contract under which the Swap
Termination Value thereof with respect to Borrower could be less than zero as of
any date during the term of such Swap Contract, regardless of the actual Swap
Termination Value as of any date; and 12



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa018.jpg]
(h) all Guarantees of such Person in respect of any of the foregoing. For all
purposes hereof, the Indebtedness of any Person shall include the Indebtedness
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person. “Indemnified Taxes” means (a) Taxes, other than
Excluded Taxes, imposed on or with respect to any payment made by or on account
of any obligation of the Company under any Loan Document and (b) to the extent
not otherwise described in clause (a), Other Taxes. “Indemnitees” has the
meaning specified in Section 10.04(b). “Information” has the meaning specified
in Section 10.07. “Interest Payment Date” means, (a) as to any Loan other than a
Base Rate Loan, the last day of each Interest Period applicable to such Loan and
the Maturity Date; and (b) as to any Base Rate Loan, the last Business Day of
each March, June, September and December and the Maturity Date. “Interest
Period” means as to each Eurocurrency Rate Loan, the period commencing on the
date such Eurocurrency Rate Loan is disbursed or converted to or continued as a
Eurocurrency Rate Loan and ending on the date one or three months thereafter (in
each case, subject to availability), as selected by the Company in its Committed
Loan Notice; provided that: (i) any Interest Period that would otherwise end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day unless, in the case of a Eurocurrency Rate Loan, such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day; (ii) any Interest Period pertaining to a
Eurocurrency Rate Loan that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and (iii) no Interest
Period shall extend beyond the Maturity Date. “Investment Adviser” means Barings
LLC. “Investment Company Act” means the Investment Company Act of 1940, as
amended. “Investment Management Agreement” means the Investment Management
Agreement dated as of the Original Closing Date between the Investment Adviser
and the Borrower. “IRS” means the United States Internal Revenue Service. “Laws”
means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial 13



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa019.jpg]
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority, self-regulatory organization, market,
exchange, or clearing facility charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, self-regulatory organization, market, exchange, or
clearing facility, in each case whether or not having the force of law.
“Lenders” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent. “LIBOR” means the rate per annum equal to the London
Interbank Offered Rate. “LIBOR Screen Rate” means the LIBOR quote on the
applicable screen page the Administrative Agent designates to determine LIBOR
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time). “LIBOR Successor
Rate” has the meaning specified in Section 10.01. “LIBOR Successor Rate
Amendment” has the meaning specified in Section 10.01. “LIBOR Successor Rate
Conforming Changes” means, with respect to any proposed LIBOR Successor Rate
Amendment, any conforming changes to the definition of Base Rate, Interest
Period, timing and frequency of determining rates and making payments of
interest and other administrative matters as may be appropriate, in the
reasonable discretion of the Administrative Agent, to reflect the adoption of
such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Company). “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing). “Limited
Liability Company Agreement” means the Limited Liability Company Agreement of
the Company dated as of August 3, 2018 including any permitted amendments
thereto from time to time. “Loan” means an extension of credit by a Lender to
the Borrower under Article II in the form of a Committed Loan. 14



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa020.jpg]
“Loan Documents” means this Agreement, the Security Agreement, the Collateral
Administration Agreement, each Assignment and Assumption, the Investment
Management Agreement, the Sale Agreement, each Note and the Fee Letter. “London
Banking Day” means any day on which dealings in Dollar deposits are conducted by
and between banks in the London interbank Eurodollar market. “Markit” has the
meaning specified in Annex C. “Material Adverse Effect” means, relative to any
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), a
materially adverse effect on (a) the financial condition or operations of the
Borrower, (b) the legality, validity or enforceability of any of the Loan
Documents, (c) the right or ability of the Borrower to perform any of its
obligations under any of the Loan Documents, (d) the rights or remedies of the
Lender under any of the Loan Documents or of the Borrower under the Collateral
Assets, or (e) the imposition of (or increase in the applicable amount of) any
tax (including the requirement for any deduction or withholding for or on
account of any tax) in relation to the receipt of payments by Lender from
Borrower in respect of the Facility. “Maturity Date” means the second
anniversary of the Closing Date; provided, however, that if such date is not a
Business Day, the Maturity Date shall be the next following Business Day.
“Moody’s” has the meaning specified in Annex C. “Moody’s Rating” has the meaning
specified in Annex C. “Non-Qualifying Assets” has the meaning specified in Annex
C. “Net Asset Value” means an amount equal to the excess of (i) (A) the
aggregate of the Current Market Values of each Collateral Asset meeting the
Eligibility Criteria (whether or not included in the Borrowing Base) other than
Cash and Cash Equivalents plus (B) the par value of all Cash and Cash
Equivalents owned by the Borrower over (ii) the sum of the Total Outstandings
and other liabilities of the Borrower, in each case expressed as a Dollar
Equivalent. “Non-Consenting Lender” means any Lender that does not approve any
consent, waiver or amendment that (i) requires the approval of a majority of
Lenders or all Lenders or all affected Lenders in accordance with the terms of
Section 10.01 and (ii) has been approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time. “Note” means a promissory note made by the Borrower in
favor of a Lender evidencing Loans made by such Lender to the Borrower,
substantially in the form of Exhibit B. “Obligations” means all advances to, and
debts, liabilities, obligations, covenants and duties of, the Company arising
under any Loan Document or otherwise with respect to any Loan, 15



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa021.jpg]
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against the
Company or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding. “OFAC” means the Office
of Foreign Assets Control of the United States Department of the Treasury.
“Offer” has the meaning specified in Annex C. “Organization Documents” means,
(a) with respect to any corporation, the certificate or articles of
incorporation and the bylaws (or equivalent or comparable constitutive documents
with respect to any non-U.S. jurisdiction); (b) with respect to the Borrower or
any other limited liability company, the certificate or articles of formation or
organization and operating agreement (which, in the case of the Borrower, is the
Limited Liability Company Agreement); and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity. “Other
Connection Taxes” means, with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06(b)). “Outstanding Amount” means, with respect to
Committed Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date. “Overnight Rate” means, for any day, (a)
with respect to any amount denominated in Dollars, the greater of (i) the
Federal Funds Rate and (ii) an overnight rate determined by the Administrative
Agent, in accordance with banking industry rules on interbank compensation, and
(b) with respect to any amount denominated in an Eligible Currency other than
Dollars, an overnight rate determined by the Administrative Agent, in accordance
with banking industry rules on interbank compensation. 16



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa022.jpg]
“Participant” has the meaning specified in Section 10.06(d). “Participant
Register” has the meaning specified in Section 10.06(d). “Permitted Liens” means
any of the following as to which no enforcement, collection, execution, levy or
foreclosure proceeding shall have been commenced: (a) Liens for any state,
municipal or other local Tax that is not yet due and payable or the validity of
which is being contested in good faith by appropriate proceedings and with
respect to which reserves in accordance with GAAP have been provided, (b) Liens
imposed by Laws, such as materialmen’s, warehousemen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens, arising by operation of
law in the ordinary course of business for sums that are not overdue or are
being contested in good faith, (c) Liens in favor of the Administrative Agent or
any Lender granted pursuant to or by any Loan Document, (d) a Permitted
Collateral Administrator Lien (as defined in the Collateral Administration
Agreement) and (e) with respect to agented Collateral Assets, Liens in favor of
the lead agent, the collateral agent or the paying agent for the benefit of all
holders of indebtedness of such obligor under the related Collateral Asset.
Notwithstanding the preceding sentence, no Lien for any Indebtedness other than
the Obligations will be a Permitted Lien. “Permitted Uses” means (i) the
purchase of Collateral Assets, (ii) the payment of Taxes fees or other expenses
of Borrower to maintain its corporate existence or otherwise directly related to
managing the portfolio of Collateral Assets, including, without limitation, fees
payable under the Investment Management Agreement, (iii) distributions to
Borrower Parent if no Default has occurred or would occur after giving effect to
such distributions, (iv) solely with respect to the initial Credit Extension,
the payment of any amounts due under the Fee Letter and (v) distributions from
Borrower to Borrower Parent that are permitted pursuant to Section 7.06.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity. “Plan” means any of (a) an “employee benefit plan” (as defined
in ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan.”
“Plan Assets” means assets of any (i) employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, (ii) plan (as defined in
Section 4975(e)(1) of the Code) to which Section 4975 of the Code applies, or
(iii) non-US, church or governmental plan subject to non-US, federal, state or
local laws, rules or regulations substantially similar to Title I of ERISA or
Section 4975 of the Code. “Platform” has the meaning specified in Section 6.02.
“Pricing Source” has the meaning specified in Annex C. “Prime Rate” means the
rate of interest in effect for such day as publicly announced from time to time
by Bank of America as its “prime rate.” The “prime rate” is a rate set by Bank
of America based upon various factors including Bank of America’s costs and
desired return, 17



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa023.jpg]
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change. “PTE” means a prohibited transaction class
exemption issued by the U.S. Department of Labor, as any such exemption may be
amended from time to time. “Public Lender” has the meaning specified in Section
6.02. “Rate Determination Date” means two (2) Business Days prior to the
commencement of such Interest Period (or such other day as is generally treated
as the rate fixing day by market practice in such interbank market, as
determined by the Administrative Agent; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
other day as otherwise reasonably determined by the Administrative Agent).
“Recipient” means the Administrative Agent and any Lender, as applicable.
“Register” has the meaning specified in Section 10.06(c). “Regulatory Event”
means with respect to a Person: (a) the indictment of it or any of its executive
officers who are primarily responsible for the management of the Collateral for
an act that constitutes fraud or criminal activity related to its business of
providing asset management services; or (b) the finding by a court or regulator
with respect to a willful, bad faith or fraudulent making of a false statement
or omission, or the issuance of an injunction from causing any material
violations of any securities or criminal laws, with respect to it or any of its
executive officers who are primarily responsible for the management of the
Collateral and, solely in the case of any such executive officer, such executive
officer has not been removed from having responsibility for the management of
the Collateral within ten (10) business days of such indictments, finding or
issuance. “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates. “Request for Credit Extension” means with respect to a
Borrowing, conversion or continuation of Committed Loans, a Committed Loan
Notice. “Required Lenders” means, at any time, (a) Bank of America, N.A., as a
Lender and (b) Lenders having Total Credit Exposures representing more than 50%
of the Total Credit Exposures of all Lenders. The Total Credit Exposure of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time. “Required Ratings” has the meaning specified in Annex C. “Responsible
Officer” means with respect to the Company any director or officer or any other
Person who is authorized to act for the Company, solely for purposes of the
delivery of incumbency certificates pursuant to Section 4.01, the secretary or
any assistant secretary of the 18



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa024.jpg]
Company and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the Company or the Investment Adviser so designated
by any of the foregoing officers in a notice to the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of the
Company shall be conclusively presumed to have been authorized by all necessary
limited liability company, corporate, partnership and/or other action on the
part of the Company and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Company. “Restricted Payment” means any dividend
or other distribution (whether in cash, securities or other property) with
respect to any capital stock or other Equity Interest of the Company or Borrower
Parent, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
capital stock or other Equity Interest, or on account of any return of capital
to the Company’s or Borrower Parent’s stockholders, partners or members (or the
equivalent Person thereof). “Revolving Credit Exposure” means, as to any Lender
at any time, the aggregate Outstanding Amount at such time of its Committed
Loans. “S&P” has the meaning specified in Annex C. “S&P Rating” has the meaning
specified in Annex C. “Sale Agreement” means, collectively, the Sale and
Contribution Agreement dated as of even date herewith, between Borrower as
purchaser, the Borrower Parent as subsidiary seller and the BDC Parent as
seller. “Sanction(s)” means any sanction administered or enforced by the United
States Government (including without limitation, OFAC), the United Nations
Security Council, the European Union, Her Majesty’s Treasury (“HMT”) or other
relevant sanctions authority. “SEC” means the Securities and Exchange
Commission, or any Governmental Authority succeeding to any of its principal
functions. “Second Lien Bank Loan” has the meaning specified in Annex C.
“Secured Parties” shall mean the Lenders and the Administrative Agent.
“Securities Act” means the United States Securities Act of 1933, as amended.
“Security Agreement” means the Security Agreement between the Administrative
Agent and the Company, dated as of the Original Closing Date. “Senior Secured
Bond” has the meaning specified in Annex C. “Senior Subordinated Bond” has the
meaning specified in Annex C. 19



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa025.jpg]
“Special Purpose Entity Requirements” means the obligations of the Company to
comply with the provisions set forth in Annex D. “Special Situation Asset” has
the meaning specified in Annex C. “Specified Default” means (i) any event or
condition that, with the giving of any notice, the passage of time, or both,
would be an Event of Default under clauses (a) or (d) of Section 8.01, (ii) an
Event of Default arising from a Credit Trigger referred to in clause (iv) of the
definition thereof or (iii) any Event of Default has occurred and the
Administrative Agent has given notice of acceleration or exclusive control or
has exercised any other remedies under Section 8.02. “Spot Rate” for a currency
means the rate determined by the Administrative Agent to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent may obtain such spot rate from another
financial institution designated by the Administrative Agent if the Person
acting in such capacity does not have as of the date of determination a spot
buying rate for any such currency. “Stale Participation” has the meaning
specified in Annex C. “Structured Finance Security” has the meaning specified in
Annex C. “Subordinated Bond” has the meaning specified in Annex C. “Swap
Contract” means (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other similar master agreement relating to a similar
transaction (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement. “Swap Termination Value” means, in respect of any one or more
Swap Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to- 20



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa026.jpg]
market value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender). “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so- called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the Indebtedness of such
Person (without regard to accounting treatment). “Taxes” means all present or
future taxes, levies, imposts, duties, deductions, withholdings (including
backup withholding), assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto. “Total Credit Exposure” means, as to any Lender at any time,
the unused Commitments and Revolving Credit Exposure of such Lender at such
time. “Total Outstandings” means the aggregate Outstanding Amount of all Loans.
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan. “UCC” shall have the meaning specified in the
Security Agreement. “United States” and “U.S.” mean the United States of
America. “Unused Amount” means, as of any date of determination, the greater of
(a) zero and (b) an amount equal to the Aggregate Commitments minus Total
Outstandings; provided, however, that the Unused Amount shall be deemed to be
zero for each day from and including the Closing Date through but excluding the
90th day after the Closing Date. “U.S. Person” means any Person that is a
“United States person” as defined in Section 7701(a)(30) of the Code. “U.S. Tax
Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III). “Unsecured Bond” has the meaning specified in Annex C.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write- down and conversion powers are described in the EU Bail-In
Legislation Schedule. 1.02 Other Interpretive Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: 21



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa027.jpg]
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements supplements or modifications set forth herein or
in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. (b) In the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including;” the words “to” and “until” each mean “to but excluding;”
and the word “through” means “to and including.” (c) Section headings herein and
in the other Loan Documents are included for convenience of reference only and
shall not affect the interpretation of this Agreement or any other Loan
Document. (d) Unless explicitly stated otherwise, any reference to a notice,
consent or similar acknowledgement provision, whether or not such action is
stated to be written, shall be provided via email. 1.03 Accounting Terms. All
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein. 22



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa028.jpg]
1.04 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number). 1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable). 1.06 Business Day Convention. Unless otherwise specified, in the
event any time period or any date provided in this Agreement ends or falls on a
day other than a Business Day, then such time period shall be deemed to end and
such date shall be deemed to fall on the next succeeding Business Day, and
performance herein may be made on such Business Day, with the same force and
effect as if made on such other day. ARTICLE II. THE COMMITMENTS AND CREDIT
EXTENSIONS 2.01 Committed Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Committed
Loan”) to the Borrower in Dollars from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Committed Borrowing, (i) the Total Outstandings shall
not exceed the Aggregate Commitments and (ii) the Revolving Credit Exposure of
any Lender shall not exceed such Lender’s Commitment. Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01, prepay under Section 2.03 or
Section 2.05 and reborrow under this Section 2.01 or Section 2.05. Committed
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein. The Lenders’ total Commitments shall be allocated between a Class A Loan
Commitment and a Class A-1 Loan Commitment as set forth on Schedule 2.01. On the
Class A Loan Maturity Date, the Class A Loan Commitment shall expire and be
reduced to zero. The Class A Loan Maturity Date may be extended upon request of
the Borrower, subject to the prior written consent of 100% of the Class A
Lenders in their sole discretion. Such request must be made no later than 10
Business Days prior to the then current Class A Loan Maturity Date in a form of
extension request specified in Schedule 1. The Class A Lenders shall give
written notice to the Administrative Agent of any agreement to extend the Class
A Loan Maturity Date, and the date of such extended Class A Loan Maturity Date,
at least 5 Business Days prior to the then current Class A Loan Maturity Date.
2.02 Borrowings, Conversions and Continuations of Committed Loans. Each
Committed Borrowing, each conversion of Committed Loans from one Type to the
other (other than the conversion of Eurocurrency Loans to Base Rate Loans at the
end of the applicable Interest Period), and each continuation of Eurocurrency
Rate Loans shall be made upon the Company’s irrevocable notice to the
Administrative Agent and Collateral Administrator, which may be given in
writing, including via email. Each such notice must be received by the
Administrative Agent not 23



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa029.jpg]
later than 11:00 am New York time (a) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of any Eurocurrency Rate
Loans and (b) one Business Day prior to the requested date of any Borrowing of,
or conversion to, any Base Rate Loan. Each written notice by the Company
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Company. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof or in the
amount of the unused portion of the Commitments. Each Borrowing of or conversion
to Base Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof or in the amount of the unused portion of
the Commitments. Each Committed Loan Notice shall specify (i) whether the
Company is requesting a Committed Borrowing, a conversion of Committed Loans
from one Type to the other (other than the conversion of Eurocurrency Loans to
Base Rate Loans at the end of the applicable Interest Period), or a continuation
of Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued, (iv)
the Type of Committed Loans to be borrowed or continued or to which existing
Committed Loans are to be converted and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Company fails to specify a Type of
Committed Loan in a Committed Loan Notice or if the Company fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Loans. Any
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans. If the Company requests a Borrowing of, conversion to, or
continuation of Eurocurrency Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. (b) All Committed Loans shall be allocated between
the Class A-1 Commitment and Class A Commitment pro rata based on the Class A
Loan Fraction and the Class A-1 Loan Fraction on the date of the Committed Loan
Notice. Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the applicable Class A Loan Fraction, Class
A-1 Loan Fraction, and the amount of its Applicable Percentage of the applicable
Committed Loans, and if no timely notice of a conversion or continuation is
provided by the Company, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans as described in the
preceding subsection. In the case of a Committed Borrowing, each Lender shall
make the amount of its Committed Loan available to the Administrative Agent in
Same Day Funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Company
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower. (c) Except as otherwise provided herein, a Eurocurrency Rate
Loan may be continued or converted only on the last day of an Interest Period
for such Eurocurrency Rate Loan unless the Borrower pays the amount due, if any,
under Section 3.05 in connection therewith. During the 24



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa030.jpg]
existence of a Default, no Loans may be converted to or continued as
Eurocurrency Rate Loans without the consent of the Required Lenders. (d) The
Administrative Agent shall promptly notify in writing the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify in writing the
Company and the Lenders of any change in the Prime Rate used in determining the
Base Rate promptly following the public announcement of such change. (e) After
giving effect to all Committed Borrowings, all conversions of Committed Loans
from one Type to the other, and all continuations of Committed Loans as the same
Type, there shall not be more than ten Interest Periods in effect with respect
to Eurocurrency Rate Loans. 2.03 Prepayments. (a) The Borrower may, upon notice
to the Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans, in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans and (B) on the date of prepayment of Base Rate Loans;
(ii) any prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof; and (iii) any
prepayment of Base Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall be
irrevocable and specify the date and amount of such prepayment and the Type(s)
of Committed Loans to be prepaid and, if Eurocurrency Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. All repayments of outstanding Loans pursuant to this Section
2.03(a) shall be allocated pro rata based on the Revolving Credit Exposure of
the respective Lenders on the date of the relevant repayment. Notwithstanding
anything herein to the contrary, the Borrower may rescind any such notice not
later than 1:00 p.m. on the Business Day before such prepayment was scheduled to
take place if such prepayment would have resulted from a refinancing of the
Loans, which refinancing will not be consummated or will otherwise be delayed.
(b) If the Administrative Agent or the Calculation Agent notifies the Borrower
at any time that a Borrowing Base Deficiency exists at such time (the date of
such notice, the “Borrowing Base Deficiency Notice Date”), then the Borrower
shall (i) give notice to the Administrative Agent and Lenders of its intent to
cure any Borrowing Base Deficiency by 5:00 p.m. on the Business Day following
the delivery of notice via electronic mail to the Borrower of the Borrowing Base
Deficiency arose (unless Borrower has actually cured such Borrowing Base
Deficiency by such time) and (ii) cure any Borrowing Base Deficiency by 5:00
p.m. on the fourth Business Day after the Borrowing Base Deficiency Notice Date
by either (A) repaying outstanding Loans, selling Collateral Assets and
depositing the proceeds of such sale into the Collateral Account or transferring
additional Eligible Collateral Assets, Cash or Cash Equivalents to the
Collateral 25



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa031.jpg]
Account so that the Borrowing Base will thereupon equal or exceed the Total
Outstandings or (B) delivering to the Administrative Agent a written report
showing a projected cure of any Borrowing Base Deficiency based on actions
described in clause (A), if any, and pending purchases and sales of Collateral
Assets, which report shall (1) be satisfactory to the Administrative Agent, (2)
give effect to all committed purchases of Collateral Assets and other financial
assets by the Borrower and account in a manner satisfactory to the
Administrative Agent for any change in the market value of any such Collateral
Asset and (3) give effect to sales of Collateral Assets (including sales
committed to on the date of such report) only if such sales are to Approved
Dealers and Borrower reasonably expects such sales to be settled within 30 days
of the Borrower’s commitment to such sale; provided, however, Borrower shall not
have the right to cure any such Borrowing Base Deficiency to the extent Borrower
disposed of any Collateral Asset with knowledge that such disposition would give
rise to such Borrowing Base Deficiency hereunder. All repayments of outstanding
Loans pursuant to this Section 2.03(b) shall be allocated pro rata based on the
Revolving Credit Exposure of the respective Lenders on the date of the relevant
repayment. (c) Any prepayment of any Eurocurrency Rate Loan shall be accompanied
by all accrued and unpaid interest, amounts owing under Section 2.06 in respect
of the amount prepaid and any additional amounts required pursuant to Section
3.05. 2.04 Termination or Reduction of Commitments. The Company may, at its
discretion, and upon notice to the Administrative Agent, on any date terminate
the Aggregate Commitments or from time to time, permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of at least $1,000,000 and in multiples of $500,000 in excess
thereof or, if less, the entire Aggregate Commitments (iii) the Company shall
not terminate or reduce the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Aggregate Commitments. Each optional termination of the
Aggregate Commitments shall be allocated between the Class A Loan Commitment and
Class A-1 Loan Commitment at the election of the Borrower; provided, however,
that in no event may the Borrower effect a termination of the Class A-1 Loan
Commitment in whole or in part that would result in a Class A-1 Loan Fraction
that is lower than the Class A-1 Loan Fraction as of the Closing Date. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments. Any termination of the
Class A Loan Commitment shall be applied to the Class A Loan Commitment of each
Lender, and any termination of the Class A-1 Loan Commitment shall be applied to
the Class A-1 Loan Commitment of each Lender, in each case, according to its
Applicable Loan Percentage. All fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination. Notwithstanding anything herein to the contrary, the Borrower
may rescind any such notice not later than 1:00 p.m. on the Business Day before
such termination was scheduled to take place if such termination would have
resulted from a refinancing of the Commitments, which refinancing will not be
consummated or will otherwise be delayed. (b) On any date on which the Borrower
terminates or permanently reduces the Aggregate Commitments as set forth above,
unless the Commitment reductions are solely pro rata based on the Class A Loan
Commitment and Class A-1 Loan Commitment as of the date, (i) the Borrower shall
prepay on the relevant date in accordance with Section 2.03 the aggregate 26



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa032.jpg]
Outstanding Amount of all Committed Loans, pro rata to all Lenders based on
their respective Revolving Credit Exposure, and irrespective of the portion of
such Lenders’ Class A Loan Commitment or Class A-1 Loan Commitment that is being
terminated or reduced, (ii) the Borrower may reborrow on such date the amounts
repaid to the extent of the available Class A Commitment and Class A-1
Commitment after the relevant termination or reduction (such reborrowing to be
made pro rata based on the Class A Loan Fraction and Class A-1 Loan Fraction
after giving effect to such termination or reduction), in accordance with and
subject to the terms and conditions of Section 2.02 and Section 4.02 and (iii)
to the extent a Lender would receive repayment of Committed Loans on such date
of repayment and would also fund a Committed Loan in respect of the Class A
Commitment or Class A-1 Commitment on such date, such amounts shall be netted.
If for any reason the Borrower would not be able to re-borrow the entire amount
required under the preceding clause (ii), the Commitment reductions shall be
solely pro rata based on the Class A Loan Commitment and Class A-1 Loan
Commitment as of the relevant date. For the avoidance of doubt, prepayment and
reborrowing of Committed Loans in accordance with the foregoing on any Interest
Payment Date will not result in any breakage or related costs, and prepayment
and reborrowing of Committed Loans in accordance with the foregoing other than
on an Interest Payment Date will result in breakage or related costs with
respect to any Lender only to the extent of the net prepayment to such Lender
resulting from the relevant repayment and reborrowing. 2.05 Repayment of Loans;
Reborrowing, Repayment on Maturity Date. The Borrower shall repay to the Lenders
on the Class A Loan Maturity Date the Outstanding Amount of the Committed Loans
made to the Borrower by the Class A Lenders. For the avoidance of doubt,
repayment in full of the Class A Loan Commitment on the Class A Loan Maturity
Date will not result in any breakage or related costs. For the avoidance of
doubt, after the Class A Loan Maturity Date, the Borrower may continue to borrow
on the Class A-1 Commitment, to the extent available. Any such borrowing shall
be in accordance with and subject to the terms and conditions of Section 2.02
and Section 4.02. To the extent a Lender would receive repayment of Committed
Loans on the Class A Loan Maturity Date and would also fund a Committed Loan in
respect of the Class A-1 Loan Commitment on such date, such amounts shall be
netted. The Borrower shall repay to the Lenders on the Maturity Date the
Outstanding Amount of the Committed Loans made to the Borrower from all Lenders.
2.06 Interest. (a) Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate and (ii) each Base Rate
Loan shall bear interest on the Outstanding Amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate. (b) (i) If any amount of principal of any Loan is not paid when due
(without giving effect to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. 27



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa033.jpg]
(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the written request of the Required Lenders, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws and shall continue to bear interest at such rate until but excluding the
date on which such Event of Default is cured or waived. (iii) Upon the request
of the Required Lenders, while any Event of Default exists (other than as set
forth in clauses (b)(i) and (b)(ii) above), the Borrower shall pay interest on
the principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws. (iv) Accrued and unpaid interest on past
due amounts (including interest on past due interest) shall be due and payable
upon written demand. (c) Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law. 2.07 Fees. (a)
Commitment Fee. Subject to Section 2.12(a)(iii), the Borrower shall pay to the
Administrative Agent for the account of each Lender (i) in accordance with its
Applicable Loan Percentage, a commitment fee in Dollars equal to the Class A
Loan Fraction times (i) the actual daily Unused Amount times (2) the Commitment
Fee Rate, divided by (ii) 360 (ii) in accordance with its Applicable Loan
Percentage, a commitment fee in Dollars equal to the Class A-1 Loan Fraction
times (i) the actual daily Unused Amount times the Commitment Fee Rate, divided
by (ii) 360. The commitment fee shall accrue at all times from and including the
Closing Date to and excluding the date that is 30 days prior to the Maturity
Date, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable on each Commitment Fee
Payment Date. The commitment fee shall be calculated in arrears for each
Commitment Fee Calculation Period and if there is any change in the Commitment
Fee Rate, Class A Loan Fraction, Class A-1 Loan Fraction or Applicable Loan
Percentage during any Commitment Fee Calculation Period, the actual daily amount
shall be computed and multiplied by the Commitment Fee Rate separately for each
day during such Commitment Fee Calculation Period that such Commitment Fee Rate,
Class A Loan Fraction, Class A-1 Loan Fraction or Applicable Loan Percentage was
in effect. 28



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa034.jpg]
(b) Makewhole Fee. Subject to Section 2.12(a)(iii), if the Aggregate Commitments
are terminated in whole or in part pursuant to Section 2.04 prior to the six
month anniversary of the Closing Date, then Borrower shall pay to the
Administrative Agent for the account of each Lender: (i) in accordance with its
Applicable Loan Percentage in respect of the Class A Loan Commitment, a fee
equal to the value in Dollars of all future amounts that would have been payable
in respect of the Class A Loan Commitment (or terminated portion thereof) during
the period from the termination date amounts to Class A Loan Maturity Date
assuming that the Outstanding Amount is equal to the Aggregate Commitments (or
terminated portion thereof), the Applicable Rate is equal to the Makewhole Fee
Rate set forth in Schedule 1.01 and LIBOR is zero; and (ii) in accordance with
its Applicable Loan Percentage in respect of the Class A-1 Loan Commitment a fee
equal to the value in Dollars of all future amounts that would have been payable
in respect of the Class A-1 Loan Commitments (or terminated portion thereof)
during the period from the termination date to the Maturity Date assuming that
the Outstanding Amount is equal to the Aggregate Commitments (or terminated
portion thereof), the Applicable Rate is equal to the Makewhole Fee Rate set
forth in Schedule 1.01 and LIBOR is zero. Any Aggregate Commitments terminated
in whole or in part after the six month anniversary of the Closing Date shall
not be subject to a Makewhole Fee. (c) Other Fees. (i) The Borrower shall pay to
the Arranger and the Administrative Agent for their own respective accounts, in
Dollars, fees in the amounts and at the times specified in the Fee Letter. Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever. (ii) The Borrower shall pay to the Lenders, in Dollars, such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified in the Fee Letter. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever. 29



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa035.jpg]
2.08 Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.10(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest or demonstrable error. 2.09
Evidence of Debt. The Credit Extensions made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business in accordance with its
usual practice. Subject to Section 10.06(c), the accounts or records maintained
by the Administrative Agent and each Lender shall be conclusive absent manifest
or demonstrable error of the amount of the Credit Extensions made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest or demonstrable error. Upon the
request of any Lender to the Borrower made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans to the Borrower in
addition to such accounts or records. Each Lender may attach schedules to a Note
and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto. 2.10 Payments
Generally; Administrative Agent’s Clawback. (a) General. All payments to be made
by the Borrower shall be made free and clear of and without condition or
deduction for any counterclaim, defense, recoupment or setoff. All payments by
the Borrower hereunder shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent may
require that any payments due under this Agreement be made in the United States.
The Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall in each case
be deemed received on the next following Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that this
sentence shall not apply to payments made on the Maturity Date without giving
effect to the proviso in the definition of such term. 30



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa036.jpg]
(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Committed
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower (so long as the applicable Lender is not Bank of America or an
Affiliate thereof) severally agree to pay to the Administrative Agent forthwith
on written demand such corresponding amount in Same Day Funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the Overnight
Rate, plus any administrative, processing or similar fees customarily charged by
the Administrative Agent in connection with the foregoing, and (B) in the case
of a payment to be made by the Borrower, the interest rate applicable to Base
Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Committed Borrowing.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent. (ii) Payments by Borrower; Presumptions by Administrative
Agent. Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on written demand the
amount so distributed to such Lender in Same Day Funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate. A notice of the Administrative Agent to any Lender or Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest or demonstrable error. (c) Failure to Satisfy Conditions
Precedent. If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender to the Borrower as provided in the foregoing
provisions of this Article II, and such funds are not made available to the
Borrower by the Administrative Agent because the conditions to the applicable
Credit Extension set forth in 31



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa037.jpg]
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest. (d) Obligations of Lenders
Several. The obligations of the Lenders hereunder to make Committed Loans and to
make payments pursuant to Section 10.04(c) are several and not joint. The
failure of any Lender to make any Committed Loan, to fund any such participation
or to make any payment under Section 10.04(c) on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Committed Loan, to purchase its participation or to make
its payment under Section 10.04(c). (e) Funding Source. Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner. 2.11 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Committed Loans made by it resulting
in such Lender’s receiving payment of a proportion of the aggregate amount of
such Committed Loans or participations and accrued interest thereon greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that: (i) if any such
participations or subparticipations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and (ii) the provisions of this
Section shall not be construed to apply to (x) any payment made by or on behalf
of Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender) or (y) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Committed Loans to
any assignee or participant, other than an assignment to the Company (as to
which the provisions of this Section shall apply). The Company consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Company’s rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Company in the amount of such participation. 2.12
Defaulting Lenders. 32



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa038.jpg]
(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law: (i) Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and Section 10.01. (ii) Defaulting Lender Waterfall. Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 10.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, as the Company may request (so
long as no Default or Event of Default exists and is continuing), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists or is continuing, to the
payment of any amounts owing to the Company as a result of any judgment of a
court of competent jurisdiction obtained by the Company against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Loans in respect of which such Defaulting Lender has
not fully funded its appropriate share, such payment shall be applied solely to
pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans are held by the Lenders pro rata in accordance with the Commitments
hereunder. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto. (iii) Certain Fees. No Defaulting
Lender shall be entitled to receive any fee payable under Section 2.07(a) or
2.07(b) for any period during which that Lender is a Defaulting Lender and the
Company shall not be required to pay any such fee that otherwise would have been
required to have been paid to such Defaulting Lender. (b) Defaulting Lender
Cure. If the Company and the Administrative Agent agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any 33



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa039.jpg]
conditions set forth therein, that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Committed Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages, whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Company while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
3.01 Taxes. (a) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes. (i) Any and all payments by or on account of any obligation of
the Company under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the applicable
withholding agent) require the deduction or withholding of any Tax from any such
payment by the Administrative Agent or the Company, then the Administrative
Agent or the Company shall be entitled to make such deduction or withholding,
upon the basis of the information and documentation to be delivered pursuant to
subsection (e) below. (ii) If the Company or the Administrative Agent shall be
required by any applicable Laws to withhold or deduct any Taxes (including, for
the avoidance of doubt, both United States Federal backup withholding and
withholding Taxes) from any payment under any Loan Document, then (A) the
Company or the Administrative Agent, as required by such Laws, shall withhold or
make such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) the Company or the Administrative Agent, to the extent required by such
Laws, shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the Company shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made. (b) Payment of Other Taxes by
the Company. Without limiting the provisions of subsection (a) above, the
Company shall timely pay to the relevant Governmental Authority in accordance
with applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes. (c) Tax Indemnifications. (i)
The Company shall, and does hereby, indemnify each Recipient, and shall make
payment in respect thereof within 10 days after demand therefor, for the 34



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa040.jpg]
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Company by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error. (ii)
Each Lender shall, and does hereby, severally indemnify, and shall make payment
in respect thereof within 10 days after demand therefor, (x) the Administrative
Agent against any Indemnified Taxes attributable to such Lender (but only to the
extent that the Company has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Company to do
so), (y) the Administrative Agent and the Company, as applicable, against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Company, as applicable, against any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent or the Company in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender, as the case may be, under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii). (d) Evidence of Payments. As soon as practicable, after any payment of
Taxes by the Company or by the Administrative Agent to a Governmental Authority
as provided in this Section 3.01, the Company shall notify the Administrative
Agent or the Administrative Agent shall notify the Company, as the case may be,
and upon request by the Company or the Administrative Agent, the Company shall
deliver to the Administrative Agent or the Administrative Agent shall deliver to
the Company, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Company or the Administrative Agent, as the case
may be. (e) Status of Lenders; Tax Documentation. (i) Any Recipient that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Company and the
Administrative Agent, at the time or times reasonably requested by the Company
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law or the taxing authorities of a jurisdiction
pursuant to such applicable Law or reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Recipient, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or 35



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa041.jpg]
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such
Recipient is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation either (x) set forth in Section 3.01(e)(ii)(A), (B) or
(D) or (y) required by applicable Law other than the Code or the taxing
authorities of a jurisdiction pursuant to such applicable Law to comply with the
requirements for exemption or reduction of withholding Tax in that jurisdiction)
shall not be required if in the Recipient’s reasonable judgment such completion,
execution or submission would subject such Recipient to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Recipient. (ii) Without limiting the generality of
the foregoing, (A) any Recipient that is a U.S. Person shall deliver to the
Company and the Administrative Agent on or prior to the date on which such
Recipient becomes a party to this Agreement (and from time to time thereafter
upon the reasonable request of the Company or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Recipient is exempt from
U.S. federal backup withholding Tax; (B) any Foreign Lender shall, to the extent
it is legally entitled to do so, deliver to the Company and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a party to this Agreement
(and from time to time thereafter upon the reasonable request of the Company or
the Administrative Agent), whichever of the following is applicable: (I) in the
case of a Foreign Lender claiming the benefits of an income tax treaty to which
the United States is a party (x) with respect to payments of interest under any
Loan Document, executed originals of IRS Form W-8BEN (which for all purposes of
this Agreement shall include an IRS Form W-8BEN-E where applicable) establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty; (II) executed
originals of IRS Form W-8ECI; (III) in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit E-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10-percent shareholder” of the BDC Parent within
the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” 36



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa042.jpg]
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or (IV) to the
extent a Foreign Lender is not the beneficial owner, executed originals of IRS
Form W-8IMY, accompanied by IRS Form W- 8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-2 or Exhibit E-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-4 on behalf of
each such direct and indirect partner; (C) any Foreign Lender shall, to the
extent it is legally entitled to do so, deliver to the Company and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a party
to this Agreement (and from time to time thereafter upon the reasonable request
of the Company or the Administrative Agent), executed originals of any other
form prescribed by applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Law to permit the
Company or the Administrative Agent to determine the withholding or deduction
required to be made; and (D) if a payment made to a Recipient under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Recipient were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Recipient shall deliver to the Company and the
Administrative Agent at the time or times prescribed by Law and at such time or
times reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Company or the Administrative Agent as may be necessary for the
Company and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Recipient has complied with such Recipient’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. (iii) Each Recipient
agrees that if any form or certification it previously delivered pursuant to
this Section 3.01 expires or becomes obsolete or inaccurate in any respect, or
if a successor version of such form or certification is published, it shall
update such form or certification or promptly notify the Company and the
Administrative Agent in writing of its legal inability to do so. 37



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa043.jpg]
(iv) Borrower shall deliver to the Administrative Agent on or prior to the
Closing Date an executed original of IRS Form W-9. If such form becomes obsolete
or inaccurate in any respect, or if a successor version of such form or
certification is published, Borrower shall update such form or promptly notify
the Administrative Agent in writing of its legal inability to do so. (f)
Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender, as the case may be. If any Recipient determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified by the Company or with respect to which the Company has
paid additional amounts pursuant to this Section 3.01, it shall pay to the
Company an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Company under this Section
3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Company, upon the request of the
Recipient, agrees to repay the amount paid over to the Company (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Company pursuant to this subsection the payment of which would
place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Company or any other Person. (g)
Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations. 3.02
Illegality. If any Lender determines that any Change in Law has made it
unlawful, or that any Governmental Authority has asserted after the date of this
Agreement that it is unlawful, for any Lender or its applicable Lending Office
to make, maintain or fund Loans whose interest is determined by reference to the
Eurocurrency Rate, or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the applicable interbank market, then, on notice thereof
by such Lender to the Company through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurocurrency Rate Loans or to
convert Base Rate Loans to Eurocurrency Rate Loans, shall be suspended, and (ii)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative 38



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa044.jpg]
Agent without reference to the Eurocurrency Rate component of the Base Rate, in
each case until such Lender notifies the Administrative Agent and the Company
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurocurrency Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted and any amounts
due pursuant to Section 3.05. 3.03 Inability to Determine Rates. If in
connection with any request for a Eurocurrency Rate Loan or a conversion to or
continuation thereof, (a) (i) the Administrative Agent determines that (i)
deposits are not being offered to banks in the applicable offshore interbank
market for Dollars for the applicable amount and Interest Period of such
Eurocurrency Rate Loan, or (ii) adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan or in connection with an existing or
proposed Base Rate Loan, (in each case with respect to clause (a) above,
“Impacted Loans”), or (b) the Administrative Agent or the Required Lenders
determine that for any reason the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Eurocurrency Rate Loan,
the Administrative Agent will promptly so notify the Company and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in Dollars shall be suspended, (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in Dollars (to the extent of the affected Eurocurrency
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein. Notwithstanding the foregoing, if the
Administrative Agent has made the determination described in this Section, the
Administrative Agent, in consultation with the Borrower and the Required
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a) of the first sentence of
this section, (2) the Administrative Agent or the Required 39



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa045.jpg]
Lenders notify the Administrative Agent and the Borrower that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the Impacted Loans, or (3) any Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof. 3.04 Increased Costs; Reserves on
Eurocurrency Rate Loans. (a) Increased Costs Generally. If any Change in Law
shall: (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e),
other than as set forth below); (ii) subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or (iii)
impose on any Lender or the London interbank market any other condition, cost or
expense affecting this Agreement or Eurocurrency Rate Loans made by such Lender
or participation therein; and the result of any of the foregoing shall be to
increase the cost to such Lender of making, converting to, continuing or
maintaining any Loan the interest on which is determined by reference to the
Eurocurrency Rate (or of maintaining its obligation to make any such Loan), or
to reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or any other amount) then, upon written request
of such Lender, the Company will pay to such Lender, such additional amount or
amounts as will compensate such Lender, for such additional costs incurred or
reduction suffered; provided that the amounts payable under this Section 3.04(a)
shall be without duplication of amounts payable under Sections 3.01, 3.04(b),
3.04(e) or 3.05 and such amount or amounts shall be no greater than that which
such Lender is generally claiming from its other borrowers similarly situated to
Borrower, as reasonably evidenced to the Borrower at the time such amount is
requested. (b) Capital Requirements. If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the 40



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa046.jpg]
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Company will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered. (c) Certificates for Reimbursement. A
certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof. (d)
Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of Article III and this
Section 3.04 shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than 180 days prior to the date that
such Lender notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof);
provided, further, that such Lender at that time has a general policy of
demanding the same type of compensation from similarly situated borrowers. (e)
Additional Reserve Requirements. The Company shall pay to each Lender, (i) as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurocurrency Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Company shall have received at least 10 days’ prior written
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender which notice will include the amount of such interest or
costs, the methodology for the calculation and the calculation thereof, provided
that (x) the amounts payable under this Section 3.04(e) shall be without
duplication of amounts payable under Section 3.01, 3.04(a) or 3.05 and no amount
shall be payable under this Section 3.04(e) on account of any Excluded Taxes and
(y) each Lender agrees that it will not claim from the Borrower the payment of
any amounts referred to in this Section 3.04(e) if it is not generally claiming
similar compensation from its other similar borrowers in substantially similar
circumstances. If a Lender fails to give notice 10 days prior to the relevant
Interest Payment Date, such additional interest or costs shall be due and
payable 10 days from receipt of such notice. 41



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa047.jpg]
3.05 Compensation for Losses. Upon demand of any Lender (which writing shall set
forth in reasonable detail the basis for requesting any such amounts, with a
copy to the Administrative Agent) from time to time, the Company shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of: (a) any continuation, conversion, payment
or prepayment of any Loan other than a Base Rate Loan on a day other than the
last day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise), including, for the
avoidance of doubt, the net prepayment of any amount to a Lender other than on
the last day of the Interest Period resulting from a repayment and reborrowing
under Section 2.04(b). (b) any failure by the Borrower (for a reason other than
the failure of such Lender to make a Loan) to prepay, borrow, continue or
convert any Loan other than a Base Rate Loan on the date or in the amount
notified by the Company or the Borrower unless such notice is rescinded in
accordance with the terms hereof; or (c) any assignment of a Eurocurrency Rate
Loan on a day other than the last day of the Interest Period therefor as a
result of a request by the Company pursuant to Section 10.13; excluding any loss
of anticipated profits, but including and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained. The
Company shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing. For purposes of calculating amounts payable by
the Company (or the Borrower) to the Lenders under this Section 3.05, each
Lender shall be deemed to have funded each Eurocurrency Rate Loan made by it at
the Eurocurrency Rate for such Loan by a matching deposit or other borrowing in
the offshore interbank market for Dollars for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded. 3.06 Mitigation Obligations; Replacement of Lenders. (a) Designation of
a Different Lending Office. Each Lender may make any Credit Extension to the
Borrower through any Lending Office, provided that the exercise of this option
shall not affect the obligation of the Borrower to repay the Credit Extension in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.04, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant
to Section 3.02, then at the request of the Company such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable and documented out-of-pocket costs and
expenses incurred by any Lender in connection with any such designation or
assignment. 42



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa048.jpg]
(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if any Lender gives a notice pursuant to Section 3.02, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.06(a) that
would eliminate the amounts payable under Section 3.01 or Section 3.04 or
eliminate the need for notice pursuant to Section 3.02, the Company may replace
such Lender in accordance with Section 10.13. 3.07 Survival. All obligations of
the Company under this Article III shall survive termination of the Aggregate
Commitments, repayment of all other Obligations hereunder, and resignation of
the Administrative Agent. ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01 Conditions of Initial Credit Extension. The obligation of each Lender to
make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent: (a) The Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the Company, each dated the Closing Date (or, in the case of
certificates of governmental officials, a reasonably recent date before the
Closing Date) and each in form and substance satisfactory to the Administrative
Agent and each of the Lenders: (i) executed counterparts of this Agreement, the
Security Agreement, the Collateral Administration Agreement, and the Investment
Management Agreement, sufficient in number for distribution to the
Administrative Agent, each Lender and the Company; (ii) Notes executed by the
Borrower in favor of each Lender requesting Notes; (iii) such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of a Responsible Officer of the Company as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which the Company
is a party; (iv) such documents and certifications as the Administrative Agent
may reasonably require to evidence that the Company is duly organized, and that
the Borrower is validly existing, in good standing and qualified to engage in
business in Delaware; (v) a favorable opinion of Dechert LLP, counsel to the
Company, addressed to the Administrative Agent and each Lender, as to the
matters concerning the Company, the Investment Adviser and the Loan Documents as
the Required Lenders may reasonably request; 43



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa049.jpg]
(vi) a certificate signed by a Responsible Officer of the Company certifying (A)
that the conditions specified in Sections 4.02(a) and (b) have been satisfied
and (B) that there has been no event or circumstance since the date of the
Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect; (vii)
a certificate of a Responsible Officer of the Company either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by the Company and the validity against the
Company of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required; (viii) evidence
satisfactory to the Administrative Agent in its sole discretion that the Net
Asset Value of Borrower is at least equal to $10,000,000; (ix) such other
assurances, certificates, documents, consents or opinions as the Administrative
Agent or the Required Lenders reasonably may require; (x) a favorable opinion of
Dechert LLP, counsel to the Investment Adviser, addressed to the Administrative
Agent and each Lender, as to such matters concerning the Investment Adviser and
the Loan Documents as the Required Lenders may reasonable request; (xi) a
favorable opinion of Dechert LLP, counsel to the Borrower, addressed to the
Administrative Agent and each Lender, to the effect that the Borrower would not
be consolidated with the BDC Parent in the event of a proceeding under the
Bankruptcy Code; (xii) an opinion of Dechert LLP, counsel to the Borrower,
addressed to the Administrative Agent, each Lender and the Collateral
Administrator, in form and substance reasonably satisfactory to the
Administrative Agent, to the effect that the security interest hereunder is an
enforceable and perfected security interest, subject to no other Liens of record
except as provided herein or otherwise permitted hereunder; (xiii) the Company
shall have provided to such Lender, and such Lender shall be reasonably
satisfied with, the documentation and other information so requested in
connection with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the PATRIOT Act; and (xiv) the
Borrower that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation shall have provided, to each Lender that so requests, a
Beneficial Ownership Certification in relation to such Borrower. (b) Any fees
required to be paid on or before the Closing Date that have been invoiced shall
have been paid. 44



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa050.jpg]
(c) Unless waived by the Administrative Agent, the Company shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Company and the Administrative Agent);
provided, however, that such fees, charges and disbursements shall only be due
and payable to the extent provided pursuant to Section 10.04. (d) The
representations and warranties of (i) the Borrower contained in Article V and
(ii) the Borrower and Borrower Parent contained in each other Loan Document, or
which are contained in any document (including the Beneficial Ownership
Certification) furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
Closing Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct (in all material respects, or as so qualified, as applicable) as of such
earlier date. (e) No Default shall exist, or would result from such Credit
Extension or from the application of the proceeds thereof. (f) The
Administrative Agent and the Lenders shall have a valid and perfected
first-priority lien and security interest in the Collateral, all filings,
recordations and searches necessary or desirable in connection with the
Collateral shall have been duly made, and all filing and recording fees and
taxes shall have been duly paid, including in each case under, and as required
by, all applicable laws. (g) All governmental and third party approvals
necessary or, in the discretion of the Lender, advisable in connection with the
Credit Extension shall have been obtained and be in full force and effect, and
all applicable waiting periods shall have expired without any action being taken
or threatened by any competent authority that would restrain, prevent or
otherwise impose adverse conditions on the Lender making the Credit Extension.
(h) The initial Lender shall have received and reviewed all financial statements
required to be delivered under Section 6.01 and, in each case, such financial
statements shall be satisfactory to the initial Lender in its sole discretion.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto. 4.02 Conditions to all Credit Extensions. The
obligation of each Lender to honor any Request for Credit Extension is subject
to the following conditions precedent: 45



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa051.jpg]
(a) The representations and warranties of the Borrower contained in (i) Article
V and (ii) each other Loan Document, or which are contained in any document
(including the Beneficial Ownership Certification) furnished at any time under
or in connection herewith or therewith, shall be true and correct in all
material respects on the Amendment Date and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01. (b) No Default or Event of Default shall exist on the Amendment
Date and no Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof. (c) The
Administrative Agent and Collateral Administrator shall have received a Request
for Credit Extension in accordance with the requirements hereof, which shall
include a Borrower Certification. (d) No Borrowing Base Deficiency shall exist
on the date of such Advance or would arise after giving effect to the relevant
Advance. (e) After giving effect to the proposed Credit Extension, the Total
Outstandings would not exceed the Aggregate Commitments. (f) The Borrower and
Borrower Parent have complied with all Special Purpose Entity Requirements. (g)
The Administrative Agent has received on the Amendment Date executed copies of
(i) this Agreement, (ii) the Sale Agreement and (iii) favorable opinions of
Dechert LLP, counsel to the Borrower, Borrower Parent and BDC Parent, addressed
to and in form and substance satisfactory to the Administrative Agent, as to (I)
validity, enforceability, lack of conflict with law or agreements, and similar
matters in relation to the obligations of the Borrower, BDC Parent and Borrower
Parent under the Sale Agreement, (II) treatment as a “true sale” for purposes of
the Bankruptcy Code of the purchases of Collateral Assets from time to time by
the Borrower Parent from the BDC Parent and by the Borrower from the Borrower
Parent under the Sale Agreement, (III) an updated nonconsolidation opinion in
relation to the opinion in Section 4.01(a)(xi), (IV) perfection of the back-up
security interest referenced in (h) below and (V) such other matters concerning
such sale as the Required Lenders may reasonably request. (h) The Administrative
Agent and the Lenders shall have a valid and perfected first-priority lien and
security interest in the Collateral, including without limitation that (i) the
Borrower Parent has submitted back-up filings against the BDC Parent and (ii)
the Borrower has submitted back-up filing against the Borrower Parent, in each
case in relation to all Collateral Assets purchased under the Sale Agreement
from time to time, under the UCC or other appropriate filing offices in each
relevant jurisdiction which are effective to perfect a security interest of the
Borrower Parent and Borrower, respectively, over the relevant Collateral Asset
in the event the relevant sale were to be characterized as a financing. 46



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa052.jpg]
Each Request for Credit Extension submitted by the Company shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension. ARTICLE V. REPRESENTATIONS AND WARRANTIES The Borrower represents and
warrants to the Administrative Agent and the Lenders that: 5.01 Existence,
Qualification and Power. The Company (a) is duly organized, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business in which it is currently
engaged and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, and (c) is duly qualified and is licensed and,
as applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect. 5.02 Authorization; No
Contravention. The execution, delivery and performance by the Company of each
Loan Document to which the Company is party, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
violate the terms of any of the Company’s Organization Documents; (b) result in
any breach or contravention of, or the creation of any Lien (other than a
Permitted Lien) under, or require any payment to be made under (i) any
Contractual Obligation to which the Company is a party or affecting the Company
or the properties of the Company or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which the Company or its
property is subject; or (c) violate any Law; except in each case referred to in
clause (c), to the extent such failure would not reasonably be expected to have
a Material Adverse Effect. 5.03 Governmental Authorization; Other Consents. No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, the Company of this Agreement or any other Loan Document.
5.04 Binding Effect. This Agreement has been, and each other Loan Document to
which the Company is a party, when delivered hereunder, will have been, duly
executed and delivered by the Company. This Agreement constitutes, and each
other Loan Document to which the Company is a party when so delivered, and when
executed and delivered by the other parties thereto, will constitute, a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws or other Laws affecting creditors’ rights generally and by
general principles of equity, regardless of whether considered in a proceeding
in equity or at Law. 47



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa053.jpg]
5.05 Financial Statements; No Material Adverse Effect. (a) The Audited Financial
Statements (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present in all material respects the financial condition of
BDC Parent as of the date thereof and its results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; and (iii)
show all material indebtedness and other liabilities, direct or contingent, of
BDC Parent as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness. (b) The unaudited consolidated balance sheet of
BDC Parent dated as of the most recent fiscal quarter of BDC Parent, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for the fiscal quarter ended on that date (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present in all
material respects the financial condition of BDC Parent as of the date thereof
and its results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments. (c) Since the date of the Audited Financial Statements, there
has been no event or circumstance, either individually or in the aggregate, that
has had or could reasonably be expected to have a Material Adverse Effect. 5.06
Litigation. There are no material actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Company threatened or contemplated,
at law, in equity, in arbitration or before any Governmental Authority, by or
against the Company or against any of its properties or revenues. 5.07 No
Default. The Company has no Contractual Obligations other than (A) pursuant to
(i) the Loan Documents, (ii) the Investment Management Agreement, and (iii) the
purchase or sale of Collateral Assets and other financial assets as permitted
under the Loan Documents, or, in each case, Contractual Obligations that are
incidental thereto, and (B) as indicated in Schedule 5.07 (as such Schedule may
be updated from time to time by written agreement of the Company and the
Administrative Agent). The Company is not in default in any material respect
under or with respect to any Contractual Obligation. No Default has occurred and
is continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document. 5.08 Liens and
Indebtedness. The property of the Company is subject to no Liens other than
Permitted Liens. The Company has no Indebtedness other than the Indebtedness
created under the Loan Documents. The Company is not a party to any outstanding
agreement or contract other than the Loan Documents and the documents related
thereto, and the Company has no actual or contingent liabilities in respect of
any agreements or contracts to which the Company has previously been a party but
which are no longer outstanding as of the date of this Agreement. 48



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa054.jpg]
5.09 Taxes. (a) Each of the Company, Borrower Parent and BDC Parent has filed
all Federal, state and other material tax returns and reports required to be
filed by it, and has paid or caused to be paid all Federal, state and other
material Taxes, assessments, fees and other governmental charges levied or
imposed upon it or its properties, income or assets otherwise due and payable by
it, except those which are being contested in good faith by appropriate
proceedings diligently conducted and with respect to which reserves in
accordance with GAAP have been provided. There is no tax assessment proposed in
writing against the Company. The Company is not party to any tax sharing
agreement. (b) For U.S. federal income tax purposes, (i) Borrower is a
disregarded entity and Borrower Parent is its sole beneficial owner, (ii)
Borrower Parent is a disregarded entity and BDC Parent is its sole beneficial
owner and (iii) BDC Parent is a U.S. Person. 5.10 ERISA Matters. (i) Neither the
Company nor any ERISA Affiliate of the Company has incurred or is subject to any
liability under Title IV of ERISA or Section 4975 of the Code (other than for
premiums due) or maintains or contributes to, or is or has been required to
maintain or contribute to, any Plan, except as could not reasonably be expected
to have a Material Adverse Effect, and (ii) the Company is not and will not be
using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by
Section 3(42) of ERISA) of one or more Plans in connection with the Loans or the
Commitments;. 5.11 Equity Interests. All Equity Interests of the Company are
duly and validly issued. There are no outstanding warrants, options or other
rights to purchase, or shareholder, voting trust or similar agreements
outstanding with respect to, or property that is convertible into, or that
requires the issuance or sale of, any such Equity Interests. All Equity
Interests of the Company are owned by Borrower Parent. All Equity Interests of
the Borrower Parent are owned by BDC Parent. 5.12 Margin Regulations; Investment
Company Act. (a) The Borrower is not engaged nor will it engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock. (b) The
Company is not, and is not required to be, registered as an “investment company”
under the Investment Company Act. 5.13 Disclosure. The Company has made
available to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it is subject, and has
disclosed all other matters known to it, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect (other than
forward-looking information and pro forma information regarding obligors on
Collateral Assets, information related to third parties and general economic or
industry information or projections). No report, financial statement,
certificate or other information furnished (whether orally or in writing) by or
on behalf of the Company to the Administrative Agent or any Lender in connection
with the 49



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa055.jpg]
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) as of its date contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, taken as a whole and in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Company represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time of preparation; provided further that solely with
respect to information furnished by the Company which was provided to the
Company from a third party, such information need only be true and correct in
all material respects to the knowledge of the Company. 5.14 Compliance with
Laws. (a) The Company is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted. (b) Without
limitation of (a), none of the execution, delivery and performance by the
Company of each Loan Document, the purchases and sales of Collateral Assets by
the Company from time to time, or the borrowing of Committed Loans by the
Company and application of the proceeds thereof, will result in any violation of
the Investment Company Act by the Company, the Borrower Parent or the BDC
Parent. (c) Borrower acknowledges that Bank of America’s and the Class A
Lender’s obligations hereunder shall be subject to all Laws and, without
limitation, the transaction documents shall not limit the ability of Bank of
America to take any actions that it determines, in the exercise of its sole
discretion, to be necessary or advisable to comply fully and prudently with any
Law, including without limitation any regulatory margin requirement. 5.15
Taxpayer Identification Number; Other Identifying Information. The true and
correct U.S. taxpayer identification number of the Borrower, that of the
Borrower Parent and that of the BDC Parent are set forth on Schedule 5.15. The
Borrower’s exact legal name at the date of this Agreement and any prior legal
names, and the Borrower’s, jurisdiction of organization, organizational
identification number, registered office, and the place of business of
Investment Adviser, or if Investment Adviser has more than one place of
business, Investment Adviser’s chief executive office, in each case at the date
of this Agreement and for the four months immediately preceding the date of this
Agreement are, in each case, as set forth in are set forth on Schedule 5.15.
5.16 OFAC. Neither the Borrower nor, to the knowledge of the Borrower, any
director, officer, employee, agent, affiliate or representative thereof is an
individual or entity that is, or is owned or controlled by an individual or
entity that is (i) currently the subject or target of any Sanctions, (ii)
included on OFAC’s List of Specially Designated nationals, HMT’s Consolidated
List of Financial Sanctions Targets and the Investment Ban List, or any similar
list enforced by any other relevant sanctions authority or (iii) located,
organized or resident in a Designated Jurisdiction. 50



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa056.jpg]
5.17 Anti-Corruption Laws. The Borrower has conducted its business in compliance
with the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
of 2010, and other similar anti-corruption legislation in other jurisdictions.
5.18 EEA Financial Institution. None of the Borrower, the Borrower Parent or the
BDC Parent is an EEA Financial Institution. ARTICLE VI. AFFIRMATIVE COVENANTS So
long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation (other than unasserted contingent Obligations that expressly survive
termination of this Agreement) hereunder shall remain unpaid or unsatisfied the
Company shall: 6.01 Financial Statements. Deliver (including by causing the BDC
Parent to deliver) to the Administrative Agent and each Lender, in form and
detail reasonably satisfactory to the Administrative Agent: (a) as soon as
available, but in any event within 90 days after the end of each fiscal year of
BDC Parent (beginning with the fiscal year ending December 31, 2018), a
consolidated balance sheet of BDC Parent as at the end of such fiscal year, and
the related consolidated statements of income or operations, changes in
shareholders’ equity, and cash flows for such fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit,
and such consolidated statements to be certified by a Responsible Officer of BDC
Parent to the effect that such statements are fairly stated when considered in
relation to the consolidated financial statements of BDC Parent; (b) as soon as
available, but in any event within 60 days after the end of each of the first
three fiscal quarters of each fiscal year of BDC Parent (commencing with the
first full fiscal quarter ended after the Closing Date), a consolidated balance
sheet of BDC Parent as at the end of such fiscal quarter, the related
consolidated statements of income or operations for such fiscal quarter and for
the portion of BDC Parent’s fiscal year then ended, and the related consolidated
statements of changes in shareholders’ equity, and cash flows for the portion of
the BDC Parent’s fiscal year then ended, in each case setting forth in
comparative form, as applicable, the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes, certified by a Responsible Officer of BDC Parent as fairly presenting
the financial condition, results of operations, net assets and cash flows of BDC
Parent in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; 51



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa057.jpg]
(c) as soon as available and in any event not later than the last Business Day
of the calendar month following each monthly accounting period (ending on the
last day of each calendar month) of the Borrower, performance returns and the
Net Asset Value and, if reasonably requested by the Administrative Agent,
supporting calculations thereof, in each case, of the Borrower, as at the last
day of such accounting period; and (d) promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Borrower, the Borrower Parent, BDC Parent or Investment
Adviser, or compliance with the terms of this Agreement and the other Loan
Documents, as the Administrative Agent or any Lender may reasonably request.
6.02 Certificates; Other Information. Deliver or cause BDC Parent to deliver to
the Administrative Agent and each Lender, in form and detail satisfactory to the
Administrative Agent and the Required Lenders: (a) promptly after any reasonable
written request by the Administrative Agent or any Lender copies of any detailed
audit reports, management letters or recommendations submitted to the management
board of directors or investment manager of BDC Parent by independent
accountants in connection with the accounts or books of BDC Parent, or any audit
of any of them; (b) concurrently with the delivery of any of the financial
statements or monthly report referred to in Section 6.01, a duly completed
Compliance Certificate of each of BDC Parent, Borrower Parent and Borrower
signed by a Responsible Officer of BDC Parent, Borrower Parent or Borrower, as
applicable (which delivery may, unless the Administrative Agent, or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes); (c) promptly, and in any event within five Business Days after
receipt thereof by Borrower, Borrower Parent or Investment Adviser, copies of
each notice or other correspondence received from the SEC (or comparable agency
in any applicable non-U.S. jurisdiction) to the extent permitted by applicable
Law and subject to reasonable confidentiality and other restrictions imposed by
the Borrower or Borrower Parent concerning any material non-routine
investigation or possible investigation or other material non-routine inquiry by
such agency regarding financial or other operational results of any such entity;
(d) promptly, such additional information regarding the business, financial or
corporate affairs of the Company, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender may from time to time
reasonably request; and (e) if the information in the Borrower’s Beneficial
Ownership Certification has changed in any material respect, promptly provide
notice of such updated information to the Lenders. Documents required to be
delivered pursuant to Sections 6.01(a) and 6.02 may be delivered electronically
and if so delivered, shall be deemed to have been delivered on the date on which
(i) BDC Parent posts such documents, or provides a link thereto on the website
listed on Schedule 10.02, (ii) such documents are posted on BDC Parent’s behalf
on an Internet or 52



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa058.jpg]
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent), or (iii) the Company provides to the Administrative Agent
by electronic mail electronic versions (i.e., soft copies) of such documents;
provided that: (x) the Company shall deliver paper copies of such documents to
the Administrative Agent upon its request to the Company to deliver such paper
copies and (y) the Company shall notify the Administrative Agent (by facsimile
or electronic mail) of the posting pursuant to clause (i) and (ii) above of any
such documents, and the Administrative Agent hereby agrees that it shall use
commercially reasonable efforts to post such documents received pursuant to
clause (iii) above on the Company’s behalf to a commercial, third-party or other
website sponsored by the Administrative Agent and notify the Lenders of such
posting. The Administrative Agent shall have no obligation to request the
delivery or to maintain any copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Company with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents. Borrower
hereby acknowledges that (a) the Administrative Agent and/or the Arranger may,
but shall not be obligated to, make available to the Lenders materials and/or
information provided by or on behalf of Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on DebtDomain,
IntraLinks, Syndtrak or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to Borrower or
its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
6.03 Notices. Promptly notify the Administrative Agent, upon Borrower becoming
aware: (a) of the occurrence of any Default; (b) of any matter that has resulted
or would reasonably be expected to result in a Material Adverse Effect,
including, (i) breach or non-performance of, or any default under, a Contractual
Obligation of the Company, Borrower Parent or BDC Parent; (ii) any dispute,
litigation, investigation, proceeding or suspension between the Company,
Borrower Parent or 53



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa059.jpg]
BDC Parent and any Governmental Authority; or (iii) the commencement of, or any
material development in, any litigation or proceeding affecting the Company,
Borrower Parent or BDC Parent; and (c) of any material change in accounting
policies or financial reporting practices by the Company, Borrower Parent or BDC
Parent. Each notice pursuant to this Section 6.03 shall be accompanied by a
statement of a Responsible Officer of the Company setting forth details of the
occurrence referred to therein and stating what action the Company has taken and
proposes to take with respect thereto. Each notice pursuant to Section 6.03(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached. 6.04 Payment of Obligations.
Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Company;
(b) all lawful claims which, if unpaid, would by law become a Lien upon its
property, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Company; and (c) all Indebtedness, as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness. 6.05 Preservation of
Existence, Etc. (a) To the maximum extent permitted pursuant to applicable Laws,
preserve, renew and maintain in full force and effect its legal existence and
good standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 7.04 or 7.05 and (b) take all reasonable action
to maintain all rights, privileges, permits, licenses and franchises necessary
or desirable in the normal conduct of its business, except, in each case, to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect. 6.06 Maintenance of Properties. (a) Maintain, preserve and
protect all of its material properties and equipment necessary in the operation
of its business in good working order and condition, ordinary wear and tear
excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof, in each case, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect. 6.07 Further
Assurances. At any time or from time to time upon the reasonable request of the
Administrative Agent, Borrower shall execute and deliver such further documents
and do such other acts and things as the Administrative Agent may reasonably
request in order to effect fully the purposes of this Agreement or the other
Loan Documents and to provide for payment of the Loans made hereunder, with
interest thereon, in accordance with the terms of this Agreement. 6.08
Compliance with Laws. Comply in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its business or 54



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa060.jpg]
property, except in such instances in which such requirement of Law or order,
writ, injunction or decree is being contested in good faith by appropriate
proceedings diligently conducted. 6.09 Books and Records. (a) Maintain proper
books of record and account, in which full, true and correct entries in
conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Company; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Company. 6.10 Inspection Rights. Permit
representatives and independent contractors of the Administrative Agent and each
Lender to visit and inspect any of its properties (or to the extent reasonably
necessary or appropriate to examine the foregoing records, the properties of
Investment Adviser, Borrower Parent or BDC Parent), to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom
other than items protected by attorney-client privilege or that may not be
disclosed pursuant to applicable Law or contractual confidentiality obligations,
and to discuss its affairs, finances and accounts with its directors, officers
and independent public accountants or Investment Adviser all at the expense of
the Company and at such reasonable times during normal business hours upon
reasonable advance notice to the Company (which notice shall not be less than
five Business Days except during the occurrence and continuation of an Event of
Default); provided that, so long as no Event of Default has occurred and is
continuing, such visits will be limited to a maximum of two per calendar year;
provided, further that the Administrative Agent shall schedule such visits on
behalf of the Lenders, and shall (1) coordinate in good faith with the Lenders
to determine dates which are acceptable to a majority of the Lenders and (2)
provide ten days’ prior notice to the Lenders of any such visit (or such lesser
period acceptable to the Lenders) and any Lender shall be permitted to join in
such visit. 6.11 Use of Proceeds. Use the proceeds of the Credit Extensions
solely for Permitted Uses. 6.12 Approvals and Authorizations. Maintain all
material authorizations, consents, approvals and licenses from, exemptions of,
and filings and registrations with, each Governmental Authority of the
jurisdiction in which the Company is organized and existing, and all approvals
and consents of each other Person in such jurisdiction, in each case that are
required in connection with the Loan Documents. 6.13 Special Purpose Entity
Requirements. Conduct at all times its business and operations in accordance
with the Special Purpose Entity Requirements and the provisions of Section 1.7
of the Limited Liability Company Agreement and maintain at all times 100%
ownership of all Equity Interests of the Company by Borrower Parent. The Company
shall give reasonable prior notice to the Administrative Agent of any amendment
to the Investment Management Agreement, the Limited Liability Company Agreement
or the Sale Agreement. 55



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa061.jpg]
6.14 Security Interest. Maintain a first-priority (subject to Permitted Liens),
perfected security interest in the Collateral for the benefit of the Lenders,
their successors, transferees and assigns so long as this Agreement is in
effect. 6.15 ERISA Matters. Do, or cause to be done, all things necessary to
ensure that it will not be deemed to hold Plan Assets at any time. 6.16
Anti-Corruption Laws. Conduct its business in compliance with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act of 2010, and other
similar anti-corruption legislation in other jurisdictions and maintain policies
and procedures designed to promote and achieve compliance with such laws.
ARTICLE VII. NEGATIVE COVENANTS So long as any Lender shall have any Commitment
hereunder or any Loan or other Obligation (other than unasserted contingent
Obligations that expressly survive termination of this Agreement) hereunder
shall remain unpaid or unsatisfied, the Company shall not, directly or
indirectly: 7.01 Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than Permitted Liens. 7.02 Investments. Own any Structured
Finance Security. 7.03 Indebtedness; Bank Accounts. (a) Create, incur, assume or
suffer to exist any Indebtedness (including incurring any swap or other hedging
contract obligation that could result in payment obligations of the Company),
except Indebtedness under the Loan Documents (including with respect to amounts
owed to service providers or otherwise arising in the ordinary course of the
Company’s business; or (b) open or establish any bank accounts except as
contemplated by the Loan Documents. 7.04 Fundamental Changes. Merge, dissolve,
liquidate, wind-up, consolidate with or into another Person, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person; provided that the company may Dispose of all or substantially all
assets if the proceeds of such Disposition are used to repay the Loans in full.
7.05 Collateral Assets. Sell, assign, transfer, convey or otherwise dispose of
any Collateral Asset, or purchase any Collateral Asset, unless, after giving
effect to any such sale, assignment transfer, conveyance, disposition or
purchase, and any simultaneous sales or purchases of Collateral Assets and/or
simultaneous prepayments of Loans in accordance with Section 2.03, (i) based on
the most recent Borrowing Base determination received from the Administrative
Agent or the Calculation Agent, no Borrowing Base Deficiency will exist and (ii)
no Default would occur or be continuing after giving effect thereto; provided
that, for the avoidance of doubt, the Borrower shall at all times be permitted
to sell any Collateral Asset to an 56



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa062.jpg]
Approved Dealer in order to cure any Borrowing Base Deficiency so long as no
Default would otherwise occur or be continuing after giving effect thereto.
Apply the proceeds of any Disposition of all or any portion of the Collateral
except toward (i) a Permitted Use, (ii) the repayment of Loans or the payment of
fees or interest on Loans hereunder or (iii) subject to Section 7.06, a
Restricted Payment. 7.06 Restricted Payments. Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, or issue or sell any Equity Interests, except that, so long
as no Default shall have occurred and be continuing or would result therefrom,
the Company may make distributions to Borrower Parent; provided that even during
the occurrence and continuance of a Default, so long as no Specified Default or
Borrowing Base Deficiency shall have occurred and be continuing or would result
therefrom, and the Company has provided the Administrative Agent with evidence
reasonably satisfactory to it of such payment requirement and the amount thereof
at least five Business Days prior to the date of the Restricted Payment, the
Company may make Restricted Payments to Borrower Parent to (i) allow Borrower
Parent or BDC Parent to pay any unpaid Taxes then due and owing resulting from
the income of the Company claimed on the tax reporting of BDC Parent or (ii) to
enable Borrower Parent to make distributions to BDC Parent to the extent
necessary to allow BDC Parent to make sufficient distributions to qualify as a
“regulated investment company” under the Code and to otherwise minimize or
eliminate federal or state income or excise taxes payable by BDC Parent in or
with respect to any taxable year of BDC Parent (or any calendar year, as
relevant); provided, further, that the amount of any such payments made in
respect of any such taxable year (or calendar year, as relevant) of BDC Parent
shall not exceed 110% of the amounts that the Company would have been required
to distribute to Borrower Parent to: (i) allow the Company to satisfy the
minimum distribution requirements that would be imposed by Section 852(a) of the
Code (or any successor thereto) to maintain its eligibility to be taxed as a
regulated investment company for any such taxable year, (ii) reduce to zero for
any such taxable year such Company’s liability for federal income taxes imposed
on (y) its investment company taxable income pursuant to Section 852(b)(1) of
the Code (or any successor thereto), and (z) its net capital gain pursuant to
Section 852(b)(3) of the Code (or any successor thereto), and (iii) reduce to
zero such Company’s liability for federal excise taxes for any such taxable year
imposed pursuant to Section 4982 of the Code (or any successor thereto), in the
case of each of (i), (ii) and (iii), calculated assuming that the Company had
qualified to be taxed as a “regulated investment company” under the Code and had
the same taxable year end as BDC Parent. 7.07 Transactions with Affiliates.
Enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, other than on fair and
reasonable terms no less favorable to the Borrower as would be obtainable by the
Borrower at the time in a comparable arm’s length transaction with a Person
other than an Affiliate. Without limitation of the foregoing, (i) the Borrower
shall not sell any Collateral Asset to the Borrower Parent, BDC Parent or to any
Affiliate of the Borrower Parent unless the cash price of such sale is at least
equal to the Current Market Value of the relevant Collateral Asset and (ii) the
Borrower shall not purchase any Collateral Assets from Borrower Parent, BDC
Parent or from any other Affiliates unless such purchase is effected pursuant to
the Sale Agreement. 57



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa063.jpg]
7.08 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement, any other Loan Document or the Investment Management Agreement)
that (a) limits the ability of the Company to create, incur, assume or suffer to
exist Liens on property of the Company or (b) requires the grant of a Lien to
secure an obligation of the Company if a Lien is granted to secure another
obligation of the Company. 7.09 Use of Proceeds. Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, (a) to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose or (b) to purchase securities or other assets in a
manner that would cause such credit extension to become a “covered transaction”
as defined in Section 23A of the Federal Reserve Act (12 U.S.C. § 371c) and
Regulation W of the FRB, including any transaction where the proceeds of any
Credit Extension are used for the benefit of, or transferred to, an Affiliate of
a Lender. 7.10 Sanctions. Directly or indirectly its agents, affiliates or
representatives shall), use the proceeds of any Credit Extension, or lend or
contribute such proceeds to any individual or entity, to fund any activities of
or business with any individual, or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions or in any other
manner that will result in a violation by any individuals or entity
participating in the transaction (whether as Lender, Arranger, Administrative
Agent or otherwise) of Sanctions. 7.11 Special Purpose Entity Requirements.
Conduct at any time its business or operations in contravention of the Special
Purpose Entity Requirements. Modify, amend or supplement its Organizational
Documents in any manner inconsistent with the Special Purpose Entity
Requirements or otherwise materially adverse to the Lenders. Be party to any
agreement under which it has any material obligation or liability (direct or
contingent) without including customary “non-petition” provisions substantially
similar to Section 10.20(b), other than with the consent of the Administrative
Agent. Fail at any time to maintain one Independent Manager (as such term is
defined in the Organizational Documents); provided that the Borrower shall have
ten Business Days to replace any Independent Manager upon the receipt by a
Responsible Officer of the Borrower of notice of the death, resignation or
incapacity of the current Independent Manager. 7.12 Investment Management
Agreement and Sale Agreement Amendment. Amend the Investment Management
Agreement or Sale Agreement other than an amendment (i) (A) that solely cures
any ambiguity, typographical or manifest error, or defect in either agreement
and (B) of which the Administrative Agent was provided notice before execution
of such amendment or (ii) to which the Administrative Agent has consented in
writing (such consent not to be unreasonably withheld or delayed). 7.13 ERISA.
58



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa064.jpg]
(a) Maintain or contribute to, or agree to maintain or contribute to, or permit
any ERISA Affiliate of the Company to maintain or contribute to or agree to
maintain or contribute to, any Plan, except as could not reasonably be expected
to have a Material Adverse Effect. (b) Hold Plan Assets. 7.14 Change in Nature
of Business. Engage in any material line of business substantially different
from those lines of business conducted by the Borrower as of the date hereof or
change its fiscal year or accounting practices. 7.15 Anti-Corruption Laws.
Directly or indirectly use the proceeds of any Credit Extension for any purpose
which would breach the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act of 2010, or other similar anti-corruption legislation in other
jurisdictions. ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES 8.01 Events of
Default. Any of the following shall constitute an Event of Default: (a)
Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, and in the currency required hereunder, (A) any amount of principal of
any Loan, or (B) on the Maturity Date any interest on any Loan or any fee due
hereunder, (ii) other than with respect to the Maturity Date, within two
Business Days (or five Business Days in the event of any error on the part of
the Calculation Agent) after the same becomes due, any interest on any Loan, or
any fee due hereunder, (iii) within five days after the same becomes due, any
other amount payable hereunder or under any other Loan Document or (iv) any
principal and interest due on the Class A Loan Commitment on the Class A Loan
Maturity Date; or (b) Borrowing Base Deficiency. A Borrowing Base Deficiency
exists and the Borrower fails to give written notice of its intent to cure or
fails to actually cure the Borrowing Base Deficiency in accordance with Section
2.03(b); or (c) Specified Covenants. (i) The Company fails to perform or observe
in any material respect any covenant in Sections 6.01, 6.02, 6.03, 6.05, 6.11,
6.13, 6.14 or Article VII (ii) the Investment Adviser fails to perform or
observe in any material respect any covenant in Section 14 of the Investment
Management Agreement, (iii) the Borrower Parent or the BDC Parent fails to
perform or observe in any material respect any covenant in Sections 5.1(d) or
5.2(d) of the Sale Agreement, (iv) the Collateral Administrator fails to perform
or observe in any material respect the reporting covenants in Section 7 of the
Collateral Administration Agreement solely due to a failure of the Borrower or
Investment Adviser to provide necessary information in a timely manner (a
“Reporting Failure”) and such failure of the Borrower or Investment Adviser to
provide necessary information has not been cured after 5 Business Days after
notice of the Reporting Failure to the Borrower or Investment Adviser, (v) the
Borrower Parent fails to 59



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa065.jpg]
comply with Section 10.01 of its Amended and Restated Limited Liability Company
Agreement or (vi) the Borrower Parent or BDC Parent fails, in a material
respect, to comply with assumptions made in the substantive non-consolidation
opinion letter delivered on the Closing Date; (d) Insolvency Proceedings, Etc.
The Company institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or (e) Other Defaults. The Company fails to perform or
observe in a material respect any other covenant or agreement (not specified in
subsection (a) through (d) above) contained in any Loan Document on its part to
be performed or observed and such failure continues for 30 days following notice
by the Administrative Agent to the Borrower and the Investment Advisor or the
Borrower Parent or BDC Parent fails to perform or observe in any material
respect any other covenant or agreement (not specified in subsection (c) above)
contained in the Sale Agreement on its part to be performed or observed and such
failure continues for 30 days following notice from the Administrative Agent.
(f) Certifications. Any Borrower Certification or Compliance Certificate of the
Company, Borrower Parent or BDC Parent proves to have been materially
inaccurate; or (g) Representations and Warranties. Any representation, warranty,
certification or statement of fact (other than a Borrower Certification) made or
deemed made by or on behalf of the Company, the Investment Adviser or the
Borrower Parent herein, in any other Loan Document, or in any document delivered
in connection herewith or therewith shall be incorrect or misleading in a
material respect when made or deemed made, and such representation (i) is not
capable of cure or (ii) has not been cured within 30 days following notice; or
(h) Security Interest Failure. Any Lender fails for any reason to have a
perfected security interest in any Collateral in accordance with the terms of
the Security Agreement (provided that it will not be an Event of Default if such
failure is a result of any action or inaction by (i) the Collateral
Administrator and such failure is remedied within three (3) days after notice or
(ii) the Administrative Agent); or (i) Credit Triggers. Any Credit Trigger shall
occur; or (j) Invalidity of Loan Documents. Any material obligation of the
Company or its Affiliates under any Loan Document at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or the Company or any other Person contests in
60



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa066.jpg]
any manner the validity or enforceability of any material provision of any Loan
Document; or the Company denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any material provision of any Loan Document. 8.02 Remedies Upon Event of
Default. If any Event of Default occurs and is continuing, the Administrative
Agent shall at the request of the Required Lenders (or may with the consent of
the Required Lenders) take any or all of the following actions: (a) declare the
commitment of each Lender to make Loans to be terminated, whereupon such
commitments and obligation shall be terminated; (b) declare the unpaid principal
amount of all outstanding Loans, all interest accrued and unpaid thereon, and
all other amounts owing or payable hereunder or under any other Loan Document to
be immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower; or
(c) deliver a notice of exclusive control in relation to the Collateral Account
and give instructions to the Collateral Administrator in relation thereto under
the provisions of the Security Agreement, and may (in addition to all other
rights and remedies under the Loan Documents and/or of a secured party under the
UCC and other legal or equitable remedies) realize upon the Collateral, and/or
may immediately sell, assign, give option or options to purchase or otherwise
dispose of and deliver the Collateral or any part thereof, subject to, and in
accordance with the terms of the Security Agreement; and (d) exercise on behalf
of itself and the Lenders all rights and remedies available to it and the
Lenders under the Loan Documents; provided, however, that (1) upon the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code of the United States or (2) the failure
of the Borrower to repay in full the Outstanding Amount of all Loans on the
Class A Loan Maturity Date in accordance with Section 2.05, the obligation of
each Lender to make Loans shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, in each case without further act of
the Administrative Agent or any Lender. For the avoidance of doubt, an Event of
Default arising from failure of the Borrower to repay in full the Outstanding
Amount of all Loans on the Class A Loan Maturity Date in accordance with Section
2.05 may not be waived without the unanimous consent of the Lenders. 8.03
Application of Funds. After the exercise of remedies provided for in Section
8.02 (or after the Loans have automatically become immediately due and payable
as set forth in the proviso to Section 8.02), any amounts received on account of
the Obligations shall, subject to the provisions of Section 2.12, and subject to
any prior claims of the Collateral Administrator under the Security Agreement,
be applied by the Administrative Agent in the following order: First, to payment
of that portion of the Obligations constituting fees, indemnities, expenses and
other amounts (including fees, charges and disbursements of external counsel to
61



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa067.jpg]
the Administrative Agent and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such; Second, to payment of that portion
of the Obligations constituting fees, indemnities and other amounts (other than
principal and interest) payable to the Lenders (including fees, charges and
disbursements of external counsel to the respective Lenders and amounts payable
under Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them; Third, to payment of that
portion of the Obligations constituting accrued and unpaid interest on the Loans
and other Obligations, ratably among the Lenders in proportion to the respective
amounts described in this clause Third payable to them; Fourth, to payment of
that portion of the Obligations constituting unpaid principal of the Loans,
ratably among the Lenders in proportion to the respective amounts described in
this clause Fourth held by them; and Last, the balance, if any, after all of the
Obligations have been indefeasibly paid in full, to the Company or as otherwise
required by Law. ARTICLE IX. ADMINISTRATIVE AGENT 9.01 Appointment and
Authority. Each of the Lenders hereby irrevocably appoints Bank of America to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders and the Company shall have
no rights as third party beneficiary of any such provisions, except that that
the Company shall be entitled to rely on and enforce the provisions of Sections
9.06 and 9.10. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties. 9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders. 62



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa068.jpg]
9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent: (a) shall
not be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing; (b) shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
or those rights and powers that the Administrative Agent is required to exercise
as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and (c) shall not, except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Company or a Lender. The Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
Furthermore, the Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions 63



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa069.jpg]
hereof relating to Disqualified Lenders. Without limiting the generality of the
foregoing, the Administrative Agent shall not (x) be obligated to ascertain,
monitor or inquire as to whether any Lender or prospective Lender is a
Disqualified Lender or (y) have any liability with respect to or arising out of
any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Lender. 9.04 Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon or on any
representation or warranty in any document delivered in connection with the
Credit Agreement. In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. 9.05 Delegation of Duties. The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub- agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents. 9.06 Resignation of Administrative Agent. (a) The
Administrative Agent may at any time give notice of its resignation to the
Lenders and the Company. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, if no Event of Default exists or is
continuing upon the prior written consent of the Borrower (such consent not to
be unreasonably withheld or delayed), and if an Event of Default exists and is
continuing in consultation with the Company, to appoint a successor, which at
all times shall be a bank with an office in the United States, or an Affiliate
of any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to) on 64



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa070.jpg]
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date. (b) If the Person serving as Administrative Agent is
a Defaulting Lender pursuant to clause (d) of the definition thereof, the
Required Lenders may, to the extent permitted by applicable law, by notice in
writing to the Company and such Person remove such Person as Administrative
Agent and, in consultation with the Company, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date. (c) With effect from the Resignation Effective Date or the
Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) except for any indemnity
payments or other amounts then owed to the retiring or removed Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section) . The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After the retiring or removed Administrative Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent. 9.07 Non-Reliance on Administrative Agent and Other
Lenders. Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder. 65



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa071.jpg]
9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Book Manager or Arranger listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder. 9.09 Administrative Agent May File Proofs of Claim; Credit
Bidding. In case of the pendency of any proceeding under any Debtor Relief Law
or any other judicial proceeding relative to the Company, the Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and (b) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding. The Secured Parties hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance 66



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa072.jpg]
with any applicable Law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid on a ratable basis (with Obligations with respect to contingent
or unliquidated claims receiving contingent interests in the acquired assets on
a ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase). In connection with any such bid (i)
the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (g) of Section 10.01 of this Agreement, (iii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which each of the Lenders shall
be deemed to have received a pro rata portion of any Equity Interests and/or
debt instruments issued by such an acquisition vehicle on account of the
assignment of the Obligations to be credit bid, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (iv) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Equity Interests and/or debt instruments issued by any acquisition vehicle
on account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action. 9.10 Collateral Matters. Without
limiting the provisions of Section 9.09, the Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, (a) to release any
Lien on any property granted to or held by the Administrative Agent under any
Loan Document (i) upon termination of the Aggregate Commitments and payment in
full of all Obligations (other than contingent indemnification obligations),
(ii) that is sold or otherwise disposed of or to be sold or otherwise disposed
of as part of or in connection with any sale or other disposition permitted
hereunder or under any other Loan Document, or (iii) subject to Section 10.01,
if approved, authorized or ratified in writing by the Required Lenders; and (b)
to subordinate any Lien on any property granted to or held by the Administrative
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01(i). Upon request by the Administrative Agent at any
time, the Required Lenders will confirm in writing the Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
property pursuant to this Section 9.10. 67



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa073.jpg]
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by the Company in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral. ARTICLE X. MISCELLANEOUS 10.01
Amendments, Etc. Other than in the case of a LIBOR Successor Rate Amendment, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Company therefrom, shall be
effective unless in writing signed by the Required Lenders and the Company and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:
(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender; (b) extend or increase the Commitment of any Lender (or
reinstate any Commitment terminated pursuant to Section 8.02) without the
written consent of such Lender; (c) postpone any date fixed by this Agreement or
any other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document, or
change the manner of computation of any financial ratio (including any change in
any applicable defined term) used in determining the Applicable Rate that would
result in a reduction of any interest rate on any Loan or any fee payable
hereunder without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate and, for the avoidance of
doubt, this clause (d) shall not apply in the case of a LIBOR Successor Rate
Amendment; (e) change Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;
or (f) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender; 68



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa074.jpg]
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender. Notwithstanding anything to the contrary in this Agreement or
any other Loan Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest or demonstrable error), or the
Company notifies the Administrative Agent that the Company has determined, that:
(a) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary, (b) the administrator of the LIBOR
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which LIBOR or the LIBOR Screen Rate shall no longer be made available, or
used for determining the interest rate of loans (such specific date, the
“Scheduled Unavailability Date”) or (c) syndicated loans currently being
executed, or that include language similar to that contained in this Section,
are being executed or amended (as applicable) to incorporate or adopt a new
benchmark interest rate to replace LIBOR, then, reasonably promptly after such
determination by the Administrative Agent or receipt by the Administrative Agent
of such notice from the Company, as applicable, the Administrative Agent and the
Company may mutually agree to amend this Agreement to replace LIBOR with an
alternate benchmark rate (including any mathematical or other adjustments to the
benchmark (if any) incorporated therein), giving due consideration to any
evolving or then existing convention for similar U.S. dollar denominated
syndicated credit facilities for such alternative benchmarks (any such proposed
rate, a “LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes, and any such amendment shall become effective at 5:00 p.m.
(New York time) on the fifth Business Day after the Administrative Agent shall
have posted such proposed amendment to all Lenders and the Company (any such
amendment, a “LIBOR Successor Rate Amendment”) unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders do not accept such amendment. 69



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa075.jpg]
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans (subject to the foregoing clause (y) in the amount specified
therein). Notwithstanding anything else herein, any definition of LIBOR
Successor Rate shall provide that in no event shall such LIBOR Successor Rate be
less than zero for purposes of this Agreement. 10.02 Notices; Effectiveness;
Electronic Communication. (a) Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile or electronic mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows: (i) if to the Company or
the Administrative Agent, to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and
(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company). Notices and other communications sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices and other communications sent by facsimile shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b). (b) Electronic Communications. Notices and other communications
to the Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the 70



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa076.jpg]
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Company may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon sending, and (ii) notices or communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient. (c) The Platform. THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON- INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Company’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet. (d) Effectiveness of Facsimile of Electronic Mail
Documents. Loan Documents may be transmitted by facsimile or electronic mail.
The effectiveness of any such documents and signatures shall, subject to
applicable Law, have the same force and effect as manually-signed originals and
shall be binding on the Company, the Administrative Agent and the Lenders. The
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile or electronic mail document or signature. (e) Change of Address, Etc.
The Borrower and the Administrative Agent may change its address, electronic
mail address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, electronic mail address, facsimile or telephone number for notices
and other communications hereunder by notice to the Company and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number, 71



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa077.jpg]
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Company or its securities for purposes of United States
Federal or state securities laws. (f) Reliance by Administrative Agent and
Lenders. The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices (including telephonic or electronic Committed Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Company shall indemnify the Administrative Agent, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording. 10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by law. Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
authority to enforce rights and remedies hereunder and under the other Loan
Documents against the Company shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Section 8.02 for the benefit of all the Lenders; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.11), or (c) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Company under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b) and
(c) of the preceding proviso and subject to Section 2.11, 72



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa078.jpg]
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders. 10.04
Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The Company shall
pay (i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and each Lender and their respective Affiliates (including
the reasonable and documented out-of-pocket fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) other than those which result from a claim brought by the Borrower
or the Borrower Parent against the Administrative Agent for breach of its
obligations hereunder or under any other Loan Document and such claim is
determined in favor of the Borrower or Borrower Parent by a court of competent
jurisdiction by final and non-appealable judgment and (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including
reasonable and documented fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such reasonable and documented
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans. (b) Indemnification by the Company. The
Company shall indemnify the Administrative Agent (and any sub-agent thereof) and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all costs, losses, claims, damages, liabilities and related
expenses (including reasonable and documented out-of-pocket fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Company) other than
such Indemnitee and its Related Parties arising out of, in connection with, or
as a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01), (ii)
any Loan or the use or proposed use of the proceeds therefrom or (iii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing (including without limitation any such claim, litigation or
proceeding arising from any sale or distribution of securities by the Borrower,
Borrower Parent or BDC Parent), whether based on contract, tort or any other
theory, whether brought by a third party or by the Company, and regardless of
whether any Indemnitee is a party thereto in all cases; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from fraud, gross negligence or willful misconduct of such Indemnitee,
(y) result from a claim brought by the Company against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Company has obtained a final and nonappealable 73



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa079.jpg]
judgment in its favor on such claim as determined by a court of competent
jurisdiction or (z) arise out of actions solely between the Lenders and/or the
Administrative Agent. Without limiting the provisions of Section 3.01(c), this
Section 10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim. If the
Borrower has made any prepayments pursuant to this Section 10.04(b) and the
recipient thereof later collects any payments from others (including insurance
companies) in respect of such amounts or is found in a final non-appealable
judgment by a court of competent jurisdiction not to be entitled to such
indemnification, then the recipient agrees that it shall promptly repay to the
Borrower such amounts collected. (c) Reimbursement by Lenders. To the extent
that the Company for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), or any Related Party of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), or such Related Party, as the case may be, such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought based on each Lender’s share of the Total
Credit Exposure at such time) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought), provided further that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub- agent) or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any sub-agent) in connection with such capacity. The obligations of the
Lenders under this subsection (c) are subject to the provisions of Section
2.10(d). (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction. (e)
Payments. All amounts due under this Section shall be payable not later than ten
Business Days after written demand therefor and shall be evidenced by a
certificate by the applicable Indemnitee setting forth in reasonable detail the
basis for and the computations of the amounts with respect to which such
indemnification is requested. (f) Sufficiency of Remedies. 74



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa080.jpg]
Borrower hereby acknowledges that (i) any and all claims, damages and demands
against the Lender arising out of, or in connection with, the exercise by the
Lender of any of the Lender’s rights or remedies under the Facility can be
sufficiently and adequately remedied by monetary damages, (ii) no irreparable
injury will be caused to the Borrower, the Borrower Parent, BDC Parent or the
Investment Adviser as a result of, or in connection with, any such claims,
damages or demands, and (iii) no equitable or injunctive relief shall be sought
by the Borrower, the Borrower Parent, BDC Parent or the Investment Adviser as a
result of, or in connection with, any such claims, damages or demands. (g)
Survival. The agreements in this Section and the indemnity provisions of Section
10.02(f) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations. 10.05
Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, any Lender, or the Administrative
Agent any Lender exercises its right of setoff, and such payment or the proceeds
of such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, in the applicable currency of such
recovery or payment. The obligations of the Lenders under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement. 75



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa081.jpg]
10.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Company may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement. (b) Assignments by Lenders. Any Lender may at any time
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions: (i) Minimum Amounts. (A) in the case of an assignment
of the entire remaining amount of the assigning Lender’s Commitment or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate and the
Loans at the time owing to it or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed). (ii) Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned; 76



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa082.jpg]
(iii) Required Consents. In addition to any consents required by subsection
(b)(i)(B) of this Section, so long as no Specified Default or Event of Default
under Section 8.01(b) is continuing, the consent of the Borrower shall be
required for any assignment by a Lender of its rights or obligations hereunder
if such assignment is to a Person that is not a Lender, an Affiliate of such
Lender or an Approved Fund with respect to such Lender, provided that such
consent shall not be unreasonably withheld or delayed, and will be deemed
granted if the Borrower fails to respond to a request for consent within 10
Business Days; provided, however, that the Borrower shall not be considered to
have unreasonably withheld its consent in relation to any prospective assignee
of a Lender where Borrower reasonably demonstrates that such prospective
assignee is an Affiliate of, or acts as an investment adviser to, any
Competitor. In addition, the consent of the Administrative Agent (such consent
not to be unreasonably withheld or delayed) shall be required if such assignment
is to a Person that is not a Lender, an Affiliate of such Lender or an Approved
Fund with respect to such Lender. (iv) Assignment and Assumption. The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. (v) No Assignment to
Certain Persons. No such assignment shall be made (A) to the Company or any of
the Company’s Affiliates, (B) to any Defaulting Lender or any of its
subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), (C) other
than when a Specified Default or Event of Default under Section 8.01(b) has
occurred and is continuing, to any Person listed on Annex E (a “Competitor”) or
(D) to a natural Person (any such Person described in clause (A), (B), (C) or
(D), a “Disqualified Lender”). (vi) Certain Additional Payments. In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Company and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the 77



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa083.jpg]
assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs. Subject to acceptance
and recording thereof by the Administrative Agent pursuant to subsection (c) of
this Section, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party to this Agreement and, to
the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.
(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice. (d) Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a Competitor or any party which is in the good faith
determination of such Lender, an Affiliate of, or investment adviser to, any
Competitor) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participation. 78



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa084.jpg]
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Company agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(e) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under paragraph (b) of this Section and (B)
shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent that such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation
and the same greater payment would also have applied to the relevant Lender.
Each Lender that sells a participation agrees, at the Company’s request and
expense, to use reasonable efforts to cooperate with the Company to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.11 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Company, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 163(f) of the Code. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. (e) Certain Pledges. Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto. (f) Status as Qualified Purchaser.
Notwithstanding anything to the contrary set forth herein or in any other Loan
Document, each Lender hereunder, and each Participant, must at all 79



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa085.jpg]
times be a “qualified purchaser” as defined in the Investment Company Act (a
“Qualified Purchaser”). Accordingly: (i) each Lender represents to the Borrower,
(A) on the date that it becomes a party to this Agreement (whether by being a
signatory hereto or by entering into an Assignment and Assumption) and (B) on
each date on which it makes a Credit Extension hereunder, that it is a Qualified
Purchaser; (ii) each Lender agrees that it shall not assign, or grant any
participations in, any of its rights or obligations under this Agreement to any
Person unless such Person is a Qualified Purchaser; and (iii) the Borrower
agrees that, to the extent it has the right to consent to any assignment or
participation herein, it shall not consent to such assignment or participation
hereunder unless it reasonably believes that the assignee or participant is a
Qualified Purchaser at the time of such assignment or participation and that
such assignment or participation will not cause the Borrower or the pool of
Collateral to be required to register as an investment company under the
Investment Company Act. 10.07 Treatment of Certain Information; Confidentiality.
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential and the applicable Lender or Administrative Agent shall
be responsible for any breach by any such Affiliate or Related Party of the
confidentiality provisions contained herein), (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process
with prior written notice to the Borrower, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 10.01 or (ii)
any actual or prospective party (or its Related Parties) to any swap, derivative
or other transaction under which payments are to be made by reference to any of
the Borrower and their obligations, this Agreement or payments hereunder, (g) on
a confidential basis to (i) any rating agency in connection with rating the
Company or the credit facilities provided hereunder or (ii) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers or other market identifiers with respect to the credit facilities
provided hereunder, (h) with the consent of the Company or (i) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Company, the Borrower Parent, BDC Parent or any of their
respective representatives or agents. In addition, 80



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa086.jpg]
the Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments. “Information” means all
information received from the Company relating to the Company, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by the Company, provided that, in
the case of information received from the Company after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Each of the Administrative Agent and the Lenders
acknowledges that (a) the Information may include material non-public
information concerning the Company, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws. 10.08 Right of Setoff. If an
Event of Default shall have occurred and be continuing, each Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Company against any and all of the obligations of
the Company now or hereafter existing under this Agreement or any other Loan
Document to such Lender or its Affiliates, irrespective of whether or not such
Lender or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Company may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender different
from the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.12 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or its
Affiliates may have. Each Lender agrees to notify the Company and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application. 10.09 Interest Rate Limitation. Notwithstanding anything
to the contrary contained in any Loan Document, the interest paid or agreed to
be paid under the Loan Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maximum 81



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa087.jpg]
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Company. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder. 10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the final and entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements among the parties. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tiff”)
shall be effective as delivery of a manually executed counterpart of this
Agreement. 10.11 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid. 10.12 Severability. If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good 82



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa088.jpg]
faith by the Administrative Agent, then such provisions shall be deemed to be in
effect only to the extent not so limited. 10.13 Replacement of Lenders. If the
Company is entitled to replace a Lender pursuant to the provisions of Section
3.06, if any Lender is a Defaulting Lender or a Non- Consenting Lender, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that: (a) the Company
shall have paid to the Administrative Agent the assignment fee (if any) to the
extent required by the Administrative Agent pursuant to Section 10.06(b); (b)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.05) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Company (in the case
of all other amounts); (c) in the case of any such assignment resulting from a
claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments thereafter; (d) such assignment does not conflict with
applicable Laws; and (e) in the case of an assignment resulting from a Lender
becoming a Non-Consenting Lender, the applicable assignee shall have consented
to the applicable amendment, waiver or consent. A Lender shall not be required
to make any such assignment or delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Company to
require such assignment and delegation cease to apply. 10.14 Governing Law;
Jurisdiction; Etc. (a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK. 83



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa089.jpg]
(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OTHER PARTY HERETO OR ANY RELATED
PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION. (c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT. (d) SERVICE OF PROCESS. EACH PARTY
HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR
NOTICES IN SECTION 10.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). 84



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa090.jpg]
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. 10.16 No Advisory or
Fiduciary Responsibility. In connection with all aspects of each transaction
contemplated hereby (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document), the Company acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent the Arranger, and the Lenders are arm’s-length commercial
transactions between the Company and its Affiliates, on the one hand, and the
Administrative Agent, the Arranger and the Lenders, on the other hand, (B) the
Company has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Company is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, the Arranger and each Lender is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Company or any of its Affiliates, or any other Person and (B)
neither the Administrative Agent, the Arranger nor any Lender has any obligation
to the Company or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Arranger and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company and
its Affiliates, and neither the Administrative Agent, the Arranger nor any
Lender has any obligation to disclose any of such interests to the Company or
any of its Affiliates. To the fullest extent permitted by law, each of the
Company hereby waives and releases any claims that it may have against the
Administrative Agent, the Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby. 10.17 Electronic Execution of Assignments and
Certain Other Documents. The words “execute,” “execution,” “signed,”
“signature,” and words of like import in or related to any document to be signed
in connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Assumptions, amendments or other
modifications, Committee Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative 85



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa091.jpg]
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it. 10.18 USA PATRIOT Act. Each Lender that
is subject to the Act (as hereinafter defined) and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Act. The Borrower shall, promptly following a
request by the Administrative Agent or any Lender provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti- money laundering rules and regulations, including without limitation, the
Act and the Beneficial Ownership Regulation. 10.19 Compliance with Laws.
Borrower acknowledges that Bank of America’s and the Class A Lender’s
obligations hereunder shall be subject to all Laws and, without limitation, the
Loan Documents shall not limit the ability of Bank of America to take any
actions that it determines, in the exercise of its sole discretion, to be
necessary or advisable to comply fully and prudently with any Law, including
without limitation any regulatory margin requirement. 10.20 Non-Recourse
Obligations; No Petition. Each Lender and the Administrative Agent covenants and
agrees that the obligations of the Borrower under this Agreement are limited
recourse obligations of the Borrower, payable solely from the Collateral in
accordance with the terms of the Loan Documents, and, following realization of
the Collateral, any claims of the Lenders and the Administrative Agent and all
obligations of the Borrower shall be extinguished and shall not thereafter
revive. It is understood that the foregoing provisions of this Section 10.20(a)
shall not (i) prevent recourse to the Collateral for the sums due or to become
due under any security, instrument or agreement which is part of the Collateral
or (ii) constitute a waiver, release or discharge of any indebtedness or
obligation evidenced by this Agreement until the Collateral has been realized,
whereupon any outstanding indebtedness or obligation shall be extinguished and
shall not thereafter revive. For the avoidance of doubt, this Section 10.20(a)
shall not limit or prejudice the rights of the Lenders in respect of any
obligation of any Affiliate of the Borrower under any Loan Document or otherwise
or the rights of the Lenders in respect of any fraud, willful misconduct, bad
faith or misrepresentation of any Person, including where a certification of the
Borrower Parent or BDC Parent in the Compliance Certificate proves to have been
untrue in a material respect when made. (b) Each of the parties hereto (other
than the Borrower) covenants and agrees that, prior to the date that is one year
and one day (or, if longer, any applicable preference period and one day) after
the payment in full of all Obligations, no party hereto shall institute against,
or join any other Person in instituting against, the Borrower any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceedings under any federal, state or foreign bankruptcy or similar
law. 86



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa092.jpg]
The provisions of this Section 10.20 shall survive the termination of this
Agreement. 10.21 Time of the Essence. Time is of the essence of the Loan
Documents. 10.22 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by: (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Lender that is an EEA Financial Institution;
and (b) the effects of any Bail-in Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority. [Remainder of page
intentionally left blank.] 87



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa093.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written. BARINGS BDC SENIOR FUNDING I, LLC
as Borrower By: Barings LLC as Investment Adviser By: /s/ Jonathan Bock Name:
Jonathan Bock Title: Managing Director S - 1



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa094.jpg]
BANK OF AMERICA, N.A., as Administrative Agent By: /s/ Liliana Claar Name:
Liliana Claar Title: Vice President S - 2



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa095.jpg]
BANK OF AMERICA, N.A., as Class A-1 Lender By: /s/ Allen D. Shifflet Name: Allen
D. Shifflet Title: Managing Director S - 3



--------------------------------------------------------------------------------



 
[exhibit105baringsandbofa096.jpg]
SOCIÉTÉ GÉNÉRALE, as Class A Lender By: /s/ Julien Thinat Name: Julien Thinat
Title: Authorized Signatory S - 4



--------------------------------------------------------------------------------



 